Exhibit 10.4

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED COLLATERAL AGREEMENT

made by

UNIVERSAL HEALTH SERVICES, INC.

and certain of its Subsidiaries,

the Authorized Representatives and

JPMorgan Chase Bank, N.A.,

as Collateral Agent

Dated as of August 7, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     2   

1.1

 

Definitions

     2   

1.2

 

Other Definitional Provisions

     9   

SECTION 2.

 

GRANT OF SECURITY INTEREST

     9   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     11   

3.1

 

Title; No Other Liens

     11   

3.2

 

Perfected First Priority Liens

     11   

3.3

 

Jurisdiction of Organization; Chief Executive Office

     11   

3.4

 

[Reserved]

     11   

3.5

 

Farm Products

     11   

3.6

 

Investment Property

     11   

3.7

 

Intellectual Property

     12   

3.8

 

Commercial Tort Claims

     12   

SECTION 4.

 

COVENANTS

     13   

4.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     13   

4.2

 

Maintenance of Insurance

     13   

4.3

 

Maintenance of Perfected Security Interest; Further Documentation

     13   

4.4

 

Changes in Name, etc.

     13   

4.5

 

Investment Property

     13   

4.6

 

Intellectual Property

     14   

4.7

 

Commercial Tort Claims

     16   

SECTION 5.

 

REMEDIAL PROVISIONS

     16   

5.1

 

Certain Matters Relating to Receivables

     16   

5.2

 

Communications with Obligors; Grantors Remain Liable

     16   

5.3

 

Pledged Stock

     17   

5.4

 

Proceeds to be Turned Over To Collateral Agent

     18   

5.5

 

Application of Proceeds

     18   

5.6

 

Code and Other Remedies

     19   

5.7

 

Registration Rights

     20   

5.8

 

Subordination

     21   

5.9

 

Deficiency

     21   

SECTION 6.

 

THE COLLATERAL AGENT

     21   

6.1

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     21   

6.2

 

Duty of Collateral Agent

     22   

6.3

 

Execution of Financing Statements

     22   

6.4

 

Authority of Collateral Agent

     23   

6.5

 

Appointment and Authorization

     23   

6.6

 

Collateral Agent and Affiliates

     23   

6.7

 

Action by Collateral Agent

     24   

 

i



--------------------------------------------------------------------------------

SECTION 7.

 

INTERCREDITOR PROVISIONS

     25   

7.1

 

Actions with Respect to the Common Collateral; Restrictions

     25   

SECTION 8.

 

MISCELLANEOUS

     26   

8.1

 

Amendments in Writing

     26   

8.2

 

Notices

     26   

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     27   

8.4

 

Successors and Assigns

     27   

8.5

 

Counterparts

     27   

8.6

 

Severability

     27   

8.7

 

Section Headings

     27   

8.8

 

Integration

     27   

8.9

 

GOVERNING LAW

     27   

8.10

 

Submission To Jurisdiction; Waivers

     27   

8.11

 

Acknowledgements

     28   

8.12

 

Additional Grantors

     28   

8.13

 

Releases

     28   

8.14

 

Amendment and Restatement

     30   

8.15

 

WAIVER OF JURY TRIAL

     30   

SECTION 9.

 

ADDITIONAL LIEN OBLIGATIONS

     30   

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices Schedule 5    Intellectual Property

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGREEMENT

AMENDED AND RESTATED COLLATERAL AGREEMENT, dated as of August 7, 2014, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), the Authorized Representatives
(as defined below) and JPMorgan Chase Bank, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”).

PRELIMINARY STATEMENTS:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
November 15, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Universal Health Services, Inc. (the
“Borrower”), the banks and other financial institutions or entities (the
“Lenders”) from time to time parties thereto, the Administrative Agent and the
other agents named therein;

WHEREAS, reference is made to the Borrower’s 7.125% senior notes due 2016 (the
“7.125% Senior Notes”) issued pursuant to that certain Indenture dated as of
January 20, 2000, as supplemented by the Supplemental Indenture dated as of
June 20, 2006 (as further amended, supplemented or otherwise modified from time
to time, the “2006 Indenture”), between the Borrower and The Bank of New York
Mellon Trust Company, N.A. (as successor in interest to Bank One Trust Company,
N.A.), as trustee (in such capacity, the “2006 Trustee”);

WHEREAS, reference is made to the Borrower’s 3.750% senior secured notes due
2019 (the “2019 Senior Notes”) and the Borrower’s 4.750% senior secured notes
due 2022 (the “2022 Senior Notes”) issued pursuant to that certain Indenture
dated as of August 7, 2014 (as amended, supplemented or otherwise modified from
time to time, the “2014 Indenture”) among the Borrower, certain other parties
and MUFG Union Bank, N.A., as trustee (in such capacity, the “2014 Trustee”);

WHEREAS, from time to time after the date hereof, the Grantors may, subject to
the terms and conditions of the Lien Documents (as defined below), incur
Additional Lien Obligations (as defined below)), which are pari passu in right
of payment to the other Obligations (as defined below) and secured equally and
ratably with the other Obligations by the Common Collateral (as defined below);
and

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and has derived
substantial direct and indirect benefit from the issuance of the Senior Notes;
and

WHEREAS, it is a requirement of the 2006 Indenture that the Grantors shall have
executed and delivered this Agreement to the Collateral Agent for the ratable
benefit of the Secured Parties (as defined below);

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Collateral Agent, for the ratable benefit of the Secured Parties (as
defined below), as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Farm Products, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

(b) The following terms shall have the following meanings:

“Additional Authorized Representative” has the meaning assigned to such term in
Section 9.

“Additional Authorized Representative Joinder Agreement” means a supplement to
this Agreement substantially in the form of Annex 3 hereto.

“Additional Lien Documents” means the indentures, loan agreements, guarantees or
other agreements under which Additional Lien Obligations are issued or incurred
and all other notes, instruments, agreements and other documents evidencing or
governing Additional Lien Obligations or providing any guarantee, lien or other
right in respect thereof.

“Additional Lien Obligations” means all obligations of the Borrower and the
other Grantors that shall have been designated as such pursuant to Section 9.

“Additional Lien Secured Parties” means the holders of any Additional Lien
Obligations and any Additional Authorized Representative with respect thereto.

“Agreement”: this Amended and Restated Collateral Agreement, as the same may be
further amended, supplemented or otherwise modified from time to time.

“Applicable Authorized Representative” means, (1) with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Borrower Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the Administrative Agent and (ii) from and after the earlier
of (x) the Discharge of Borrower Credit Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative and (2) with respect to any
Collateral, that is not Common Collateral, the Authorized Representative of the
Series of Obligations that is secured by such Collateral.

“Authorized Representative” (i) in the case of the Credit Agreement and Credit
Agreement Secured Parties, the Administrative Agent, (ii) in the case of the
7.125% Senior Notes and the holders of the 7.125% Senior Notes, the 2006
Trustee, (iii) in the case of the 2019 Senior Notes and the holders of the 2019
Senior Notes, the 2014 Trustee, (iv) in the case of the 2022 Senior Notes and
the holders of the 2022 Senior Notes, the 2014 Trustee and (v) in the case of
any Additional Lien Obligations, the Additional Lien Secured Parties and the
Additional Authorized Representative named in the Additional Authorized
Representative Joinder Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

2



--------------------------------------------------------------------------------

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent (including in its capacity as Collateral
Agent) or any Lender (or, in the case of any Specified Swap Agreement or
Specified Cash Management Agreement, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management
Agreements or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent (including in its capacity as Collateral Agent) or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“Borrower Notes Obligations”: the due and punctual payment by the Borrower of
the principal, any make-whole amount or other premium and interest on
(including, without limitation, interest accruing after the maturity of the
Senior Notes and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Senior Notes and all
other obligations and liabilities of the Borrower to the Notes Secured Parties,
including, without limitation all “Obligations” as defined in the 2014
Indenture, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Senior Notes, this Agreement, the Indentures or any other
document made, delivered or given in connection with any of the foregoing, in
each case, whether on account of principal, interest, fees, indemnities, costs,
expenses or otherwise.

“Collateral”: as defined in Section 2.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.1 or 5.4.

“Collections”: (a) with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and all funds
deemed to have been received by the applicable Grantor or any other Person with
respect thereto, and (b) with respect to any Participation Interest, all cash
collections and other cash proceeds of the Receivable underlying such
Participation Interest, including, without limitation, all cash proceeds of
Related Security with respect to such Participation Interest, and all funds
deemed to have been received by the Grantor or any other Person with respect
thereto.

“Common Collateral”: means, at any time, Collateral in which the holders of two
or more Series of Obligations (or their respective Authorized Representatives or
the Collateral Agent on behalf of such Authorized Representative) hold a valid
security interest at such time. If more than two Series of Obligations are
outstanding at any time and the holders (or their respective Authorized
Representatives or the Collateral Agent on behalf of such Authorized
Representative) of less than all Series of Obligations hold a valid security
interest in any Collateral at such time then such Collateral shall constitute
Common Collateral for those Series of Obligations that hold a valid security
interest in such Collateral at such time and shall not constitute Common
Collateral for any Series which does not have a valid security interest in such
Collateral at such time.

 

3



--------------------------------------------------------------------------------

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings between the applicable Grantor and a
Person pursuant to or under which such Person shall be obligated to pay for
goods or services provided by such Grantor from time to time.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Credit Agreement Secured Parties”: the collective reference to the
Administrative Agent (including in its capacity as Collateral Agent), the
Lenders and any Affiliate of any Lender to which Borrower Credit Agreement
Obligations or Guarantor Obligations, as applicable, are owed.

“Default”: the reference to any “Default” as such term is defined in the Credit
Agreement or the 2014 Indenture with respect to either the 2019 Senior Notes or
the 2022 Senior Notes or Additional Lien Documents or (solely in the case of
Section 6.7) any “default” as such term is defined in the 2006 Indenture.

“Discharge of Borrower Credit Agreement Obligations”: means, with respect to any
Common Collateral, the date on which the Borrower Credit Agreement Obligations
are no longer secured by such Common Collateral; provided that the Discharge of
Borrower Credit Agreement Obligations shall not be deemed to have occurred in
connection with a refinancing of such Borrower Credit Agreement Obligations with
additional Obligations secured by such Common Collateral under an agreement
relating to Additional Lien Obligations which has been designated in writing by
the administrative agent under such refinancing Borrower Credit Agreement to the
Collateral Agent and each other Authorized Representative as the Borrower Credit
Agreement for purposes of this Agreement.

“Event of Default”: the reference to any “Event of Default” as such term is
defined in the Credit Agreement or the 2014 Indenture with respect to either the
2019 Senior Notes or the 2022 Senior Notes or Additional Lien Documents or
(solely in the case of Section 6.7) any “Event of Default” as such term is
defined in the 2006 Indenture.

“Foreign Subsidiary”: as defined in the Credit Agreement.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Gift Shop Assets”: all cash and other amount paid or owed to any Grantor for
purchases from its gift shops or cafeterias and all goods held for sale in any
such gift shop or cafeteria.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, the Subsidiary Guarantee

 

4



--------------------------------------------------------------------------------

Agreements or any other Lien Document, any Specified Swap Agreement or any
Specified Cash Management Agreement to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent (including in
its capacity as Collateral Agent) or to the Lenders that are required to be paid
by such Guarantor pursuant to the terms of this Agreement, the Subsidiary
Guarantee Agreements or any other Lien Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Indentures”: the collective reference to the 2006 Indenture and the 2014
Indenture.

“Insolvency or Liquidation Proceeding” means:

(i) any case commenced by or against the Borrower or any Guarantor under any
Bankruptcy Law for the relief of debtors, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any Guarantor, any receivership or assignment for
the benefit of creditors relating to the Borrower or any Guarantor or any
similar case or proceeding relative to the Borrower or any Guarantor or its
creditors, as such, in each case whether or not voluntary;

(ii) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any Guarantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency; or

(iii) any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any Guarantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Lien Documents” means the Loan Documents (as defined in the Credit Agreement),
the Indentures, the Subsidiary Guarantee Agreements and the Additional Lien
Documents and other documents governing the Obligations.

 

5



--------------------------------------------------------------------------------

“Major Non-Controlling Authorized Representative” means, with respect to the
Common Collateral, the Authorized Representative of the Series of Obligations
that constitutes the largest outstanding principal amount of any then
outstanding Series of Obligations, other than (i) the Borrower Credit Agreement
Obligations and (ii) the Borrower Note Obligations under the 7.125% Senior
Notes.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” is the date that is
90 days (throughout which 90-day period the applicable Non-Controlling
Authorized Representative was the Major Non-Controlling Authorized
Representative) after the occurrence of both (a) an event of default, as defined
in the 2014 Indenture or other applicable agreement for the Series of
Obligations for which such Non-Controlling Authorized Representative is an
Authorized Representative, and (b) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from that Non-Controlling
Authorized Representative certifying that (i) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an event of default, as defined in the Indenture or other applicable agreement
for that Series of Obligations, has occurred and is continuing and (ii) the
Obligations of that Series are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the 2014
Indenture or other applicable agreement for that Series of Obligations; provided
that the Non-Controlling Authorized Representative Enforcement Date shall be
stayed and shall not occur and shall be deemed not to have occurred with respect
to any Common Collateral (1) at any time the Collateral Agent has commenced and
is diligently pursuing any enforcement action with respect to such Common
Collateral or (2) at any time any of the Grantors that have granted a security
interest in such Common Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Notes Secured Parties”: at any relevant time the collective reference to the
holders of Borrower Notes Obligations at such time, including without limitation
the Trustees, the Collateral Agent, any registrar, paying agent and transfer
agent, and the registered holders (including the registered holders of any
Additional Notes (as defined in the 2014 Indenture) subsequently issued under
and in compliance with the terms of the 2014 Indenture).

“Obligations”: collectively, the Borrower Credit Obligations, the Borrower Notes
Obligations, the Guarantor Obligations and the Additional Lien Obligations, as
applicable.

“Participation Interest”: with respect to any Receivable, a beneficial interest
in the applicable Grantor’s right, title and interest, whether now owned or
hereafter arising and wherever located, in, to and under (i) such Receivable,
(ii) all Related Security and Collections with respect to such Receivable and
(iii) all proceeds of such Receivable, Related Security and Collections.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

6



--------------------------------------------------------------------------------

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 65% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary be required to be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: all indebtedness and other obligations owed to a Grantor
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of goods or rendering of services by such
Grantor (including any Account) including, without limitation, the obligation to
pay any finance charges or similar amounts with respect thereto.

“Records” means, with respect to any Receivable, all Contracts, and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related obligor.

“Related Security” means (a) with respect to any Receivable:

(i) all of the Grantor’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale, financing or lease of
which by the Grantor gave rise to such Receivable, and all insurance contracts
with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to a contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to a contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

 

7



--------------------------------------------------------------------------------

(vi) all of the Grantor’s right, title and interest (if any) in any deposit or
other account into which such Receivables are paid or deposited, and

(vii) all proceeds of any of the foregoing; and

(b) with respect to any Participation Interest, the rights and assets described
in clauses (i)-(vii) above with respect to the Receivable that is the subject of
such Participation Interest.

“Secured Parties”: the collective reference to the Credit Agreement Secured
Parties, the Notes Secured Parties and the Additional Lien Secured Parties.

“Securities Act”: the Securities Act of 1933, as amended.

“Senior Notes” the collective reference to the 7.125% Senior Notes, the 2019
Senior Notes and the 2022 Senior Notes.

“Series” means (a) with respect to the Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such), (ii) the Notes Secured
Parties (in their capacities as such) under the 7.125% Senior Notes, (iii) the
Notes Secured Parties (in their capacities as such) under the 2019 Senior Notes
and 2022 Senior Notes and (iv) the Additional Lien Secured Parties that become
subject to this Agreement after the date hereof that are represented by a common
Authorized Representative (in its capacity as such for such Additional Lien
Secured Parties) and (b) with respect to any Obligations, each of (i) the
Borrower Credit Obligations and the Guarantor Obligations under the Credit
Agreement, (ii) the Borrower Notes Obligations under the 7.125% Senior Notes,
(iii) the Borrower Notes Obligations and Guarantor Obligations under the 2019
Senior Notes and 2022 Senior Notes and (iv) Additional Lien Obligations incurred
pursuant to any applicable agreement, which, pursuant to any joinder agreement,
are to be represented under this Agreement by a common Authorized Representative
(in its capacity as such for such Additional Lien Obligations).

“Subsidiary Guarantee Agreements” (i) that certain guarantee agreement, dated as
of November 15, 2010, by and among certain affiliates of the Borrower and the
Administrative Agent, as such agreement may be amended, refinanced or replaced
from time to time and (ii) any guarantees of the Guarantors set forth in the
Indentures or annexed to the Senior Notes and (iii) the guarantees of the
Guarantors pursuant to any Additional Lien Documents.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Trustees” means collective reference to the 2006 Trustee and the 2014 Trustee.

 

8



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Documents;

(d) all Equipment;

(e) all Fixtures;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all other property not otherwise described above as to which a security
interest can be perfected by filing a Uniform Commercial Code financing
statement (except for any property specifically excluded from any defined term
used in any clause of this section above);

(m) all books and records pertaining to the Collateral; and

 

9



--------------------------------------------------------------------------------

(n) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property (other than Investment Property or Pledged Stock issued by
a Subsidiary of the Borrower or a Specified Receivables Subsidiary) or, in the
case of any Investment Property or Pledged Stock issued by a Person that is not
a Subsidiary of the Borrower or a Specified Receivables Subsidiary, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; (ii) Letter-of Credit Rights that do not
constitute Supporting Obligations; (iii) any Deposit Accounts; (iv) Intellectual
Property to the extent perfection of a security interest therein requires any
filing to be made outside of the United States; (v) Receivables sold, or with
respect to which Participation Interests are sold, and all Related Security and
Collections with respect to such Receivables pursuant to any Receivables
Financing to the extent that the aggregate outstanding amount of the purchase
price or loan from the applicable lenders or investors under all Receivables
Financings at any time does not exceed $575,000,000 or, with the consent of the
Administrative Agent and the Required Lenders (as defined in the Credit
Agreement), such greater amount equal to 50% of the sum of (x) accounts
receivable, net, of the Borrower and its Subsidiaries, as set forth on its most
recent balance sheet as at the time of determination plus (y) the allowance for
doubtful accounts with respect to such accounts receivable as set forth in the
footnotes to the Borrower’s most recent financial statements; (vi) Gift Shop
Assets of any Grantor which is a party to a Receivables Financing that includes
the Gift Shop Assets; and (vii) any Capital Stock and other securities of a
Subsidiary to the extent that the pledge of such Capital Stock and other
securities to secure the 7.125% Senior Notes results in the Borrower’s being
required to file separate financial statements of such Subsidiary with the SEC,
but only (a) to the extent that, and for so long as, the 7.125% Senior Notes
constitute securities to which Rule 3-16 of Regulation S-X under the Securities
Act applies and (b) to the extent necessary with respect to the 7.125% Senior
Notes to not be subject to such requirement and only for so long as such
requirement is in existence; provided that neither the Borrower nor any
Subsidiary shall take any action in the form of a reorganization, merger or
other restructuring a principal purpose of which is to provide for the release
of the Lien on any Capital Stock pursuant to this clause (vii); provided,
further, that in the event that Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to require (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the SEC (or any other governmental
agency) of separate financial statements of any Subsidiary of the Borrower due
to the fact that such Subsidiary’s Capital Stock secures the 7.125% Senior
Notes, then the Capital Stock of such Subsidiary will automatically be deemed
not to be part of the Collateral securing the Obligations but only to the extent
necessary with respect to the 7.125% Senior Notes to not be subject to such
requirement and only for so long as required to not be subject to such
requirement.

Upon an event described in clause (vii) to the first proviso of the preceding
paragraph, this Agreement and any other Security Documents may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release the security interests in favor of the Collateral Agent on the shares of
Capital Stock that are so deemed to no longer constitute part of the Collateral
for the Obligations. In the event that Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified

 

10



--------------------------------------------------------------------------------

or interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would permit)
such Subsidiary’s Capital Stock to secure the 7.125% Senior Notes in excess of
the amount then pledged without the filing with the SEC (or any other
governmental agency) of separate financial statements of such Subsidiary, then
the Capital Stock of such Subsidiary will automatically be deemed to be a part
of the Collateral for the Obligations.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

3.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral pursuant to
the terms of the Lien Documents, such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. No financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Lien Documents. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Lien
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Collateral Agent and the other Secured
Parties understands that any such licenses may be exclusive to the applicable
licensees, and such exclusivity provisions may limit the ability of the
Collateral Agent to utilize, sell, lease or transfer the related Intellectual
Property or otherwise realize value from such Intellectual Property pursuant
hereto.

3.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Collateral Agent in completed and duly
executed form) will constitute valid perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens permitted pursuant to the terms of
the Lien Documents.

3.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s name (within the meaning of Section 9-503 of the New York UCC),
jurisdiction of organization, and the location of such Grantor’s chief executive
office or sole place of business or principal residence, as the case may be, are
specified on Schedule 4.

3.4 [Reserved].

3.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

 

11



--------------------------------------------------------------------------------

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes (if any) constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

3.7 Intellectual Property. (a) Schedule 5 lists all Intellectual Property
applications and registrations owned by such Grantor in its own name on the date
hereof and any other Intellectual Property material to the operations of any
Grantor (“Material IP”).

(b) On the date hereof, (x) all Material IP is valid, subsisting, unexpired and
enforceable and has not been abandoned and (y) to the best of each Grantor’s
knowledge, each Grantor’s business does not infringe the Intellectual Property
rights of any other Person except, in any such case, as could not reasonably be
expected to have a Material Adverse Effect.

(c) Except as set forth in Schedule 5, on the date hereof, none of the Material
IP is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property owned by Grantor in any respect
that could reasonably be expected to have a Material Adverse Effect.

(e) Except as set forth on Schedule 5, no action or proceeding is pending, or,
to the knowledge of such Grantor, threatened, on the date hereof (i) seeking to
limit, cancel or question the validity of any Material IP owned by Grantor or
such Grantor’s ownership interest therein, or (ii) with respect to any
Intellectual Property which, if adversely determined, would have a Material
Adverse Effect.

3.8 Commercial Tort Claims

(a) On the date hereof, except to the extent listed in Section 3.1 above, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $5,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 4.7 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from Grantor, which security interest shall be prior to
all other Liens on such Collateral except for unrecorded liens permitted
pursuant to the terms of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 4. COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount in excess of $5,000,000 and payable under or in connection with any of
the Collateral shall be or become evidenced by any Instrument, Certificated
Security or Chattel Paper, such Instrument, Certificated Security or Chattel
Paper shall be immediately delivered to the Collateral Agent, duly indorsed in a
manner satisfactory to the Collateral Agent, to be held as Collateral pursuant
to this Agreement.

4.2 Maintenance of Insurance. (a) Such Grantor will maintain, or cause to be
maintained, insurance coverage as required by Section 6.5 of the Credit
Agreement (which Section is expressly incorporated into this Agreement) and any
Additional Lien Document.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as insured party or loss payee (provided
that so long as the insurers shall not have received written notice from the
Collateral Agent that an Event of Default has occurred and is continuing, all
such proceeds, subject to Section 2.11(b) of the Credit Agreement and any
Additional Lien Document, shall be payable to the Borrower) and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.

4.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Lien Documents to dispose of the Collateral.

(b) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto.

4.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 3.3 or (ii) change its name.

4.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate constituting a “certificated security” within the
meaning of Section 8-102 of the New York UCC (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in

 

13



--------------------------------------------------------------------------------

substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Collateral Agent and Secured Parties, hold the same in
trust for the Collateral Agent and the Secured Parties and deliver the same
forthwith to the Collateral Agent in the exact form received, duly indorsed by
such Grantor to the Collateral Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor, to
be held by the Collateral Agent, subject to the terms hereof, as additional
collateral security for the Obligations. If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If an Event of Default shall have
occurred and be continuing, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Capital Stock of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any Capital Stock of any
nature of any Issuer (unless in compliance with this Section 4.5), (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction not prohibited by the Lien Documents), (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Collateral Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.5(a) with respect
to the Investment Property issued by it and (iii) the terms of Sections 5.3(c)
and 5.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 5.3(c) or 5.7 with respect to the
Investment Property issued by it.

4.6 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) continue to use each Trademark material to the operations of the Loan
Parties, taken as a whole, on each and every trademark class of goods applicable
to its current operations in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use
commercially reasonable efforts to use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

 

14



--------------------------------------------------------------------------------

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to the operations of the Loan
Parties, taken as a whole, may become forfeited, abandoned or dedicated to the
public.

(c) Such Grantor (either itself or through licensees will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Copyright material to the operations of the Loan Parties,
taken as a whole, may become invalidated or otherwise impaired. Such Grantor
will not (either itself or through licensees) do any act whereby any such
Copyright may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to the operations of the Loan
Parties, taken as a whole, to infringe the Intellectual Property rights of any
other Person.

(e) Such Grantor will notify the Collateral Agent at the time of providing the
annual report referred to in 4.6(f) promptly if it knows that any application or
registration relating to any Intellectual Property material to the operations of
the Loan Parties, taken as a whole, may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any such Intellectual Property or
such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire, become the exclusive licensee of or file an
application for the registration of any Material IP with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, such
Grantor shall report such filing to the Collateral Agent concurrently with the
delivery of financial statements pursuant to Section 6.1 of the Credit Agreement
(and, after the Discharge of Borrower Credit Agreement Obligations, the
applicable section of the Lien Document for the Major Non-Controlling Authorized
Representative) for the fiscal year in which such filing occurs. Upon request of
the Collateral Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s and the other Secured
Parties’ security interest in any of the foregoing.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of Intellectual Property material to the operations
of the Loan Parties, taken as a whole, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any Intellectual Property material to the operations of
the Loan Parties, taken as a whole, is infringed, misappropriated or diluted by
a third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Collateral Agent after it learns thereof and sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

 

15



--------------------------------------------------------------------------------

4.7 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $5,000,000, such
Grantor shall promptly notify the Collateral Agent, and if requested by the
Collateral Agent, within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Collateral Agent granting a security interest
under the terms and provisions of this Agreement in and to such Commercial Tort
Claim.

SECTION 5. REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Receivables. (a) If an Event of Default shall
occur and be continuing, the Collateral Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Collateral Agent’s direction and control,
and the Collateral Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Secured Parties
only as provided in Section 5.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s reasonable request following the occurrence and
during the continuation of an Event of Default, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) It is understood that the provisions of this Section 5.1 apply only to
Receivables that constitute Collateral.

5.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables (other than Receivables with respect to which the
obligor is a Governmental Authority) that the Receivables have been assigned to
the Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither

 

16



--------------------------------------------------------------------------------

the Collateral Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Collateral Agent or
any other Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any Lender be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(d) It is understood that the provisions of this Section 5.2 apply only to
Receivables that constitute Collateral.

5.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 5.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Stock and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent not prohibited
by the Credit Agreement, the 2014 Indenture and the Additional Lien Documents,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which would result in any violation of any provision of any Lien Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in such
order as the Collateral Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.

 

17



--------------------------------------------------------------------------------

5.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the Collateral Agent specified in Section 5.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds,
subject to the Liens of this Agreement, received by any Grantor consisting of
cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required). All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for the Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.5.

5.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, the Collateral Agent
may apply all or any part of Proceeds constituting Common Collateral, whether or
not held in any Collateral Account, in payment of the Obligations in the
following order:

First, to pay unpaid fees and expenses of the Collateral Agent under the Lien
Documents;

Second, to pay unpaid fees and expenses of the Authorized Representatives,
applied pro rata between the Authorized Representatives according to the amounts
of such fees and expenses then due and owing and remaining unpaid to the
Authorized Representatives;

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties;

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

If at any time any moneys collected or received by the Collateral Agent pursuant
to this Agreement are distributable pursuant to this Section 5.5 to the
Authorized Representatives or the other Secured Parties, and if an Authorized
Representative shall notify the Collateral Agent in writing that no provision is
made under the relevant Lien Documents for the application of such moneys and
that the relevant Lien Documents do not effectively provide for the receipt and
the holding by such Authorized Representative of such moneys pending the
application thereof, then the Collateral Agent, after receipt of such
notification, shall at the direction of such Authorized Representative, invest
such amounts in Cash Equivalents maturing within 90 days after they are acquired
by the Collateral Agent or, in the absence of such direction, hold such moneys
uninvested and shall hold all such amounts so distributable and all such
investments and the net proceeds thereof in trust solely for such Authorized
Representative and for no other purpose until such time as the relevant
Authorized Representative shall request in writing the delivery thereof by the
Collateral Agent for application pursuant to such Lien Document. The Collateral
Agent shall not be responsible for any diminution in funds resulting from any
such investment or any liquidation thereof prior to maturity.

In making the determination and allocations required by this Section 5.5, the
Collateral Agent may conclusively rely upon information supplied by the
applicable Authorized Representative as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the relevant

 

18



--------------------------------------------------------------------------------

Obligations, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information; provided,
that nothing in this sentence shall prevent any Grantor from contesting any
amounts claimed by any Secured Party in any information so supplied.

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or recovery in trust for the benefit
of all Secured Parties for distribution in accordance with this Section 5.5.

Each of the Secured Parties hereby agrees not to challenge or question in any
proceeding the validity or enforceability of this Agreement (in each case as a
whole or any term or provision contained herein) or the validity of any Lien or
financing statement with respect to Common Collateral in favor of the Collateral
Agent for the benefit of all the Secured Parties as provided in this Agreement,
or the equal and ratable sharing of any such Lien with respect to Common
Collateral.

Notwithstanding anything herein to the contrary, (a) with respect to actions
with respect to Collateral that is not Common Collateral, the Authorized
Representative of the Series of Obligations secured by such Collateral shall
have the sole right to instruct the Collateral Agent and/or the Applicable
Authorized Representative to act or refrain from acting with respect to the
Collateral that is not Common Collateral, (b) the Collateral Agent shall not
follow any instructions with respect to such Collateral that is not Common
Collateral from any Person (other than such Authorized Representative set forth
in clause (a) above), and (c) no Authorized Representative (other than such
Authorized Representative set forth in clause (a) above) will instruct the
Collateral Agent to commence any judicial or non-judicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interests in or realize upon, or take any other action
available to it in respect of, the Collateral that is not Common Collateral.

5.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may, and
upon the request of the Applicable Authorized Representative shall, exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, to the extent permitted by applicable law,
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Collateral
Agent’s request, to assemble the Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 5.6,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the

 

19



--------------------------------------------------------------------------------

Collateral or the rights of the Collateral Agent and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 5.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

5.7 Registration Rights. (a) If the Collateral Agent shall determine to exercise
its right to sell any or all of the Pledged Stock pursuant to Section 5.6, and
if in the opinion of the Collateral Agent it is necessary or advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of the Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to use commercially reasonable efforts to cause
such Issuer to comply with the provisions of the securities or “Blue Sky” laws
of any and all jurisdictions which the Collateral Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 5.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 5.7 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Lien Documents.

 

20



--------------------------------------------------------------------------------

5.8 Subordination.

Each Grantor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Applicable Authorized
Representative, all Indebtedness owing by it to any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Obligations.

5.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any other Secured Party to collect such deficiency.

SECTION 6. THE COLLATERAL AGENT

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable constituting
Collateral or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable constituting Collateral or with respect to
any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the

 

21



--------------------------------------------------------------------------------

Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5)defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the other Secured Parties’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

6.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such

 

22



--------------------------------------------------------------------------------

form and in such offices as the Collateral Agent determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Grantor authorizes the Collateral Agent to use the collateral description
“all personal property” (subject to appropriate exclusions) in any such
financing statements. Each Grantor hereby ratifies and authorizes the filing by
the Collateral Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

6.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by this Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Agent and
the Grantors, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

6.5 Appointment and Authorization.

By accepting the benefits hereof, each of the Secured Parties hereby irrevocably
appoints the Collateral Agent as its agent and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto, and the Collateral Agent hereby
accepts such appointment.

The Collateral Agent may resign as Collateral Agent upon 10 days’ notice to the
Authorized Representatives and the Borrower. If the Collateral Agent shall
resign as Collateral Agent under this Agreement and the other Lien Documents,
then the Authorized Representatives, other than the 2006 Trustee, shall appoint
a successor agent for the Authorized Representatives, which such successor agent
shall (unless an Event of Default with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the Collateral
Agent, and the term “Collateral Agent” shall mean such successor agent effective
upon such appointment and approval, and the former Collateral Agent’s rights,
powers and duties as Collateral Agent shall be terminated, without any other or
further act or deed on the part of such former Collateral Agent or any of the
parties to this Agreement. If no successor agent has accepted appointment as
Collateral Agent by the date that is 10 days following a retiring Collateral
Agent’s notice of resignation, the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective, and the Applicable Authorized
Representative, subject to a supplemental indenture to amend the provisions of
the applicable Indenture to the extent reasonably requested (which supplemental
indenture shall be in form and substance satisfactory to such Applicable
Authorized Representative), may assume and perform or appoint a successor agent
to assume and perform all of the duties of the Collateral Agent hereunder until
such time, if any, as the Authorized Representatives, other than the 2006
Trustee, appoint a successor agent as provided for above. In the event that the
Applicable Authorized Representative does not assume or appoint an agent to
assume the duties of the Collateral Agent, the Borrower shall promptly appoint a
Collateral Agent reasonably acceptable to the Authorized Representatives.

6.6 Collateral Agent and Affiliates.

The entity serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Secured Party as any other Secured Party and may
exercise the same as though

 

23



--------------------------------------------------------------------------------

it were not the Collateral Agent, and such entity and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower, the Guarantors or any Subsidiary or other Affiliate of the
Borrower or the Guarantors as if it were not the Collateral Agent hereunder.

6.7 Action by Collateral Agent. (a) The Collateral Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Collateral Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Collateral Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Collateral Agent is required to exercise in writing as directed by the
Applicable Authorized Representative pursuant to this Agreement, and (c) except
as expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Collateral Agent or any of its Affiliates in any
capacity. The Collateral Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Applicable Authorized
Representative or otherwise. The Collateral Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Collateral Agent by a Secured Party, and the Collateral
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Lien Document, (ii) the contents of any certificate,
report or other document delivered under or in connection with this Agreement or
any other Lien Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Lien Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Lien Documents or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
any other Lien Document, other than to confirm receipt of items expressly
required to be delivered to the Collateral Agent.

(b) The obligations of the Collateral Agent to the Notes Secured Parties under
the 7.125% Senior Notes hereunder shall be limited solely to (i) holding the
Collateral for the ratable benefit of the Notes Secured Parties under the 7.125%
Senior Notes for so long as (A) any Borrower Notes Obligations under the 7.125%
Senior Notes remain outstanding and (B) such Borrower Notes Obligations under
the 7.125% Senior Notes are secured by such Common Collateral, (ii) subject to
the terms of this Agreement, enforcing the rights of the Notes Secured Parties
under the 7.125% Senior Notes in their capacities as Secured Parties in respect
of Common Collateral and (iii) distributing any proceeds received by the
Collateral Agent from the sale, collection or realization of the Common
Collateral to the Notes Secured Parties in respect of the Borrower Notes
Obligations under the 7.125% Senior Notes in accordance with the terms of this
Agreement. No Notes Secured Party under the 7.125% Senior Notes shall be
entitled to exercise (or direct the Collateral Agent to exercise) any rights or
remedies hereunder with respect to the Borrower Notes Obligations or the Common
Collateral, including, without limitation, the right to enforce actions pursuant
to this Agreement, request any action, institute proceedings, give any
instructions or notices, make any election, make collections, sell or otherwise
foreclose on any portion of the Common Collateral or receive any payment (except
for its right to receive payments in the manner expressly provided in
Section 5.5). This Agreement shall not create any liability of the Collateral
Agent or the Credit Agreement Secured Parties or the Notes Secured Parties under
the 2019 Senior Notes and 2022 Senior Notes to the Notes Secured Parties under
the 7.125% Senior Notes by reason of actions with respect to the creation,
perfection or continuation of the security interests on the Common Collateral,
actions with respect to the occurrence of a Default or an Event of Default,
actions with respect to the foreclosure upon, sale, release, or depreciation of,
or failure to realize upon, any of the Common Collateral, actions with respect
to the collection of any claim for all or any part of the Borrower Notes
Obligations under the 7.125% Senior Notes from any debtor, guarantor or any
other party or the valuation, use or protection of the Common Collateral. By
acceptance of the benefits under this

 

24



--------------------------------------------------------------------------------

Agreement, the Notes Secured Parties under the 7.125% Senior Notes will be
deemed to have acknowledged and agreed that the provisions of the preceding
sentence are intended to induce the Credit Agreement Secured Parties and Notes
Secured Parties under the 2019 Senior Notes and 2022 Senior Notes to permit such
Persons to be Secured Parties under this Agreement and are being relied upon by
the Credit Agreement Secured Parties and Notes Secured Parties under the 2019
Senior Notes and 2022 Senior Notes as consideration therefor.

SECTION 7. INTERCREDITOR PROVISIONS

7.1 Actions with Respect to the Common Collateral; Restrictions

Notwithstanding anything to the contrary in this Agreement or any Lien Document,
only the Collateral Agent shall, and shall have the right to, exercise, or
refrain from exercising, any rights, remedies and powers with respect to the
Common Collateral, including any action to enforce its security interest in or
realize upon any Common Collateral, and then only on the instruction of the
Applicable Authorized Representative. The Applicable Authorized Representative
shall have the sole right to instruct the Collateral Agent to act or refrain
from acting with respect to the Common Collateral, the Collateral Agent shall
not follow any instructions with respect to such Common Collateral from any
Person (other than the Applicable Authorized Representative), and no Authorized
Representative (other than the Applicable Authorized Representative) will
instruct the Collateral Agent to commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interests in or realize upon, or take any other
action available to it in respect of, the Common Collateral. The Applicable
Authorized Representative will initially be the Administrative Agent, and no
other Authorized Representative will have rights to take any action under this
Agreement with respect to the Common Collateral other than as the Applicable
Authorized Representative.

Notwithstanding the equal priority of the Liens, the Collateral Agent, acting on
the instructions of the Applicable Authorized Representative, may deal with the
Common Collateral as if such Applicable Authorized Representative had a senior
Lien on such Common Collateral. No Authorized Representative of any Series of
Obligations (other than the Applicable Authorized Representative) may contest,
protest or object to any foreclosure proceeding or action brought by the
Collateral Agent (acting on the instruction of the Applicable Authorized
Representative) or the Applicable Authorized Representative with respect to the
Common Collateral.

If an Event of Default has occurred and is continuing and the Collateral Agent
is taking action to enforce rights in respect of any of the Common Collateral,
or any distribution is made with respect to any Common Collateral in any
bankruptcy case of the Borrower or any Guarantor, the proceeds of any sale,
collection or other liquidation of any such Common Collateral by the Collateral
Agent or any other Secured Party as applicable, shall be applied as provided in
Section 5.5 of this Agreement.

If, at any time the Collateral Agent or any Applicable Authorized Representative
forecloses upon or otherwise exercises remedies against any Common Collateral
resulting in a sale or disposition thereof, then (whether or not any Insolvency
or Liquidation Proceeding is pending at the time) the Liens in favor of the
Collateral Agent for the benefit of each Series of Secured Parties upon such
Common Collateral will automatically be released and discharged; provided that
any proceeds of any Common Collateral realized therefrom shall be applied
pursuant to Section 5.5.

 

25



--------------------------------------------------------------------------------

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any Obligations granted on the Common
Collateral and notwithstanding any provision of the UCC of any jurisdiction, or
any other applicable law or Lien Documents or any defect or deficiencies in the
Liens securing the Obligations of any Series or any other circumstance
whatsoever, each Secured Party hereby agrees that the Liens securing the
Obligations on any Common Collateral shall be of equal priority and for the
equal and ratable benefit of the Secured Parties.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement and Article 9 of the 2014 Indenture and the
applicable section of the Additional Lien Documents and to the extent set forth
in the second paragraph of Section 2.

8.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Collateral Agent or Authorized Representatives, and
as set forth on Schedule 1 in the case of the Grantors, or to such other address
as may be hereafter notified by the respective parties hereto:

 

Collateral Agent

& Administrative Agent:

  

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

   Attention: Dawn Lee Lum, Executive Director    Telecopy: (212) 270-3279   
Telephone: (212) 270-2472    With a copy to:    JPMorgan Chase Bank, N.A.    10
South Dearborn Street, Floor 22    Chicago, IL 60603    Attention: Justin P
Anderson    Telephone: (312) 732-7538 2006 Trustee:    The Bank of New York
Mellon Trust Company, N.A.    2 North LaSalle Street, Suite 1020    Chicago,
Illinois 60602    Attention: Corporate Trust Administration    Telecopy: (312)
827-8542    Telephone: (312) 827-8689 2014 Trustee:    MUFG Union Bank, N.A.   
1251 Avenue of the Americas, 19th Floor    New York, NY 10020    Attention:
Fernando Moreyra    Telephone: (646) 452-2015    Facsimile: (646) 452-2000

 

26



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Collateral Agent
and/or any Authorized Representatives shall not be effective until received.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

8.5 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.6 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.7 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.8 Integration. This Agreement and the other Lien Documents represent the
agreement of the Grantors, the Collateral Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Lien Documents.

8.9 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.10 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Lien Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

27



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.11 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Lien Documents to which it is a party;

(b) neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Lien Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and the Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Lien Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.12 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement, Section 4.11 of the 2014 Indenture and the applicable section of any
Additional Lien Documents shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

8.13 Releases. (a) At such time as all Obligations (other than Obligations in
respect of Specified Swap Agreements and the 7.125% Senior Notes) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination,

 

28



--------------------------------------------------------------------------------

the Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Lien Documents to a person
other than a Grantor, then the Collateral Agent, at the request and sole expense
of such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction not prohibited by the Lien Documents to a person
other than a Guarantor; provided that the Borrower shall have delivered to the
Collateral Agent, at least two Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Lien Documents other than the 2006 Indenture.

(c) If any Grantor shall enter into a Receivables Financing pursuant to which
all or any of such Grantor’s Receivables, participation interests in such
Receivables or Gift Shop Assets are to be sold or pledged as collateral, then
the Receivables, Related Security and Gift Shop Assets of such Grantor that are
the subject of such Receivables Financing shall immediately and without further
act be released from the Liens created hereby to the extent that the aggregate
outstanding amount of the purchase price or loan from the applicable lenders or
investors under all Receivables Financings at any time does not exceed
$575,000,000 or, with the consent of the Administrative Agent and the Required
Lenders (as defined in the Credit Agreement), such greater amount equal to 50%
of the sum of (x) accounts receivable, net, of the Borrower and its
Subsidiaries, as set forth on its most recent balance sheet as at the time of
determination plus (y) the allowance for doubtful accounts with respect to such
accounts receivable as set forth in the footnotes to the Borrower’s most recent
financial statements. Such Grantor is authorized to file appropriate UCC-3
financing statement amendments in form reasonably satisfactory to the Collateral
Agent reflecting any such release. At the request and sole expense of the
Borrower in connection with any such release, the Collateral Agent shall execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such release, including the delivery of a confirmation of
such release to any applicable financing party or trustee. The Borrower notifies
the Collateral Agent that, as of the date hereof, the Grantors identified on
Annex 2 hereto are parties to the Existing Receivables Facility pursuant to
which the Receivables, Related Security, Collections and Gift Shop Assets of
such Grantors are not included in the Collateral pursuant to clauses (v) and
(vi) of the final paragraph of Section 2. The Collateral Agent acknowledges that
the Receivables and Gift Shop Assets of such Grantors that are disposed of or
subject to a Lien in connection with the Existing Receivables Financing are not
subject to the Liens of this Agreement.

(d) The Capital Stock and other securities of a Subsidiary of any Grantor shall
be released from the Lien created hereby to the extent set forth in clause
(vii) to the first proviso of Section 2 and the second paragraph of Section 2.
Such Grantor is authorized to file appropriate UCC-3 financing statement
amendments in form reasonably satisfactory to the Collateral Agent reflecting
any such release. At the request and sole expense of the Borrower in connection
with any such release, the Collateral Agent shall execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
release, including the delivery of a confirmation of such release to any
applicable financing party or trustee.

(e) The Administrative Agent hereby instructs the Collateral Agent to take all
actions necessary to terminate and release the Mortgages as contemplated by
Section 5 of the Fourth Amendment, dated as of the date hereof, to the Credit
Agreement.

 

29



--------------------------------------------------------------------------------

8.14 Amendment and Restatement

This Agreement is an amendment and restatement of, and continuation, extension
and renewal of, but not an extinguishment of, the obligations under the
Collateral Agreement, dated November 15, 2010, by and among the Grantors and
Collateral Agent.

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LIEN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 9. ADDITIONAL LIEN OBLIGATIONS

The Borrower may, at any time and from time to time, subject to any limitations
contained in the Lien Documents in effect at such time, designate additional
Indebtedness and related obligations that are, or are to be, secured by Liens
not prohibited by the Lien Documents on any assets of the Borrower or any other
Grantor that would, if such Liens were granted, constitute Common Collateral as
“Additional Lien Obligations” by delivering to the Collateral Agent and each
Authorized Representative party hereto at such time an officers’ certificate:

(a) describing the Indebtedness and other obligations being designated as
Additional Lien Obligations, including whether such Additional Lien Obligations
shall be treated for purposes of this Agreement in a manner similar to the
Borrower Notes Obligations under the 7.125% Senior Notes;

(b) setting forth the Additional Lien Documents under which such Additional Lien
Obligations are issued or incurred or the guarantees of such Additional Lien
Obligations which are, or are to be, created, and attaching copies of such
Additional Lien Documents as each Grantor has executed and delivered to the
Person that serves as the administrative agent, trustee or a similar
representative for the holders of such Additional Lien Obligations (such Person
being referred to as the “Additional Authorized Representative”) with respect to
such Additional Lien Obligations on the closing date of such Additional Lien
Obligations, certified as being true and complete by an Officers’ Certificate;

(c) identifying the Person that serves as the Additional Authorized
Representative;

(d) certifying that the incurrence of such Additional Lien Obligations, the
creation of the Liens securing such Additional Lien Obligations and the
designation of such Additional Lien Obligations as “Additional Lien Obligations”
hereunder do not violate or result in a default under any provision of any Lien
Document in effect at such time;

(e) certifying that the Additional Lien Documents authorize the Additional
Authorized Representative to become a party hereto by executing and delivering
an Additional Authorized Representative Joinder Agreement and provide that upon
such execution and delivery, such Additional Lien Obligations and the holders
thereof shall become subject to and bound by the provisions of this Agreement;
and

(f) attaching a fully completed Authorized Representative Joinder Agreement
executed and delivered by the Additional Authorized Representative.

 

30



--------------------------------------------------------------------------------

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice as “Additional Lien
Obligations” shall become Additional Lien Obligations for all purposes of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

31



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC. By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Senior Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

ASCEND HEALTH CORPORATION

ASSOCIATED CHILD CARE EDUCATIONAL SERVICES, INC.

CCS/LANSING, INC.

CHILDREN’S COMPREHENSIVE SERVICES, INC.

DEL AMO HOSPITAL, INC.

FRONTLINE BEHAVIORAL HEALTH, INC.

LANCASTER HOSPITAL CORPORATION

MCALLEN MEDICAL CENTER, INC.

MERION BUILDING MANAGEMENT, INC.

MERRIDELL ACHIEVEMENT CENTER, INC.

NORTHWEST TEXAS HEALTHCARE SYSTEM, INC.

OAK PLAINS ACADEMY OF TENNESSEE, INC.

PARK HEALTHCARE COMPANY

PENNSYLVANIA CLINICAL SCHOOLS, INC.

PSI SURETY, INC.

RIVER OAKS, INC.

SOUTHEASTERN HOSPITAL CORPORATION

SPARKS FAMILY HOSPITAL, INC.

STONINGTON BEHAVIORAL HEALTH, INC.

TEMECULA VALLEY HOSPITAL, INC.

THE ARBOUR, INC.

THE BRIDGEWAY, INC.

TWO RIVERS PSYCHIATRIC HOSPITAL, INC.

UHS CHILDREN’S SERVICES, INC.

UHS HOLDING COMPANY, INC.

UHS OF BENTON, INC.

UHS OF CORNERSTONE, INC.

UHS OF CORNERSTONE HOLDINGS, INC.

UHS OF D.C., INC.

UHS OF DELAWARE, INC.

UHS OF DENVER, INC.

UHS OF FAIRMOUNT, INC.

UHS OF FULLER, INC.

UHS OF GEORGIA, INC.

UHS OF GEORGIA HOLDINGS, INC.

UHS OF HAMPTON, INC.

UHS OF HARTGROVE, INC.

UHS OF LAKESIDE, LLC

UHS OF OKLAHOMA, INC.

UHS OF PARKWOOD, INC.

UHS OF PENNSYLVANIA, INC.

UHS OF PROVO CANYON, INC.

UHS OF PUERTO RICO, INC.

UHS OF RIVER PARISHES, INC.

UHS OF SPRING MOUNTAIN, INC.

UHS OF TEXOMA, INC.

UHS OF TIMBERLAWN, INC.

UHS OF TIMPANOGOS, INC.

UHS OF WESTWOOD PEMBROKE, INC.

UHS OF WYOMING, INC.

UHS SAHARA, INC.

UHS-CORONA, INC.

UNITED HEALTHCARE OF HARDIN, INC.

UNIVERSAL HEALTH SERVICES OF PALMDALE, INC.

UNIVERSAL HEALTH SERVICES OF RANCHO SPRINGS, INC.

VALLEY HOSPITAL MEDICAL CENTER, INC.

WELLINGTON REGIONAL MEDICAL CENTER, INCORPORATED

WISCONSIN AVENUE PSYCHIATRIC CENTER, INC.

By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

ALLIANCE HEALTH CENTER, INC.

ALTERNATIVE BEHAVIORAL SERVICES, INC.

BENCHMARK BEHAVIORAL HEALTH SYSTEM, INC.

BHC ALHAMBRA HOSPITAL, INC.

BHC BELMONT PINES HOSPITAL, INC.

BHC FAIRFAX HOSPITAL, INC.

BHC FOX RUN HOSPITAL, INC.

BHC FREMONT HOSPITAL, INC.

BHC HEALTH SERVICES OF NEVADA, INC.

BHC HERITAGE OAKS HOSPITAL, INC.

BHC HOLDINGS, INC.

BHC INTERMOUNTAIN HOSPITAL, INC.

BHC MONTEVISTA HOSPITAL, INC.

BHC PINNACLE POINTE HOSPITAL, INC.

BHC SIERRA VISTA HOSPITAL, INC.

BHC STREAMWOOD HOSPITAL, INC.

BRENTWOOD ACQUISITION, INC.

BRENTWOOD ACQUISITION - SHREVEPORT, INC.

BRYNN MARR HOSPITAL, INC.

CANYON RIDGE HOSPITAL, INC.

CEDAR SPRINGS HOSPITAL, INC.

FIRST HOSPITAL CORPORATION OF VIRGINIA BEACH

FIRST HOSPITAL PAN AMERICANO, INC.

GREAT PLAINS HOSPITAL, INC.

H. C. CORPORATION

HARBOR POINT BEHAVIORAL HEALTH CENTER, INC.

HAVENWYCK HOSPITAL INC.

HHC AUGUSTA, INC.

HHC CONWAY INVESTMENT, INC.

HHC DELAWARE, INC.

HHC POPLAR SPRINGS, INC.

HHC RIVER PARK, INC.

HHC ST. SIMONS, INC.

HORIZON HEALTH CORPORATION

HSA HILL CREST CORPORATION

KIDS BEHAVIORAL HEALTH OF UTAH, INC.

LAUREL OAKS BEHAVIORAL HEALTH CENTER, INC.

MICHIGAN PSYCHIATRIC SERVICES, INC.

NORTH SPRING BEHAVIORAL HEALTHCARE, INC.

PREMIER BEHAVIORAL SOLUTIONS OF FLORIDA, INC.

PREMIER BEHAVIORAL SOLUTIONS, INC.

PSYCHIATRIC SOLUTIONS, INC.

PSYCHIATRIC SOLUTIONS OF VIRGINIA, INC.

RAMSAY YOUTH SERVICES OF GEORGIA, INC.

RIVEREDGE HOSPITAL HOLDINGS, INC.

SPRINGFIELD HOSPITAL, INC.

SUMMIT OAKS HOSPITAL, INC.

TEXAS HOSPITAL HOLDINGS, INC.

WINDMOOR HEALTHCARE INC.

WINDMOOR HEALTHCARE OF PINELLAS PARK, INC.

By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

AIKEN REGIONAL MEDICAL CENTERS, LLC

LA AMISTAD RESIDENTIAL TREATMENT CENTER, LLC

TENNESSEE CLINICAL SCHOOLS, LLC

TURNING POINT CARE CENTER, LLC

UHS OF BOWLING GREEN, LLC

UHS OF GREENVILLE, LLC

UHS OF RIDGE, LLC

UHS OF ROCKFORD, LLC

UHSD, LLC

By:   Universal Health Services, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Senior Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

FORT DUNCAN MEDICAL CENTER, L.P. By:   Fort Duncan Medical Center, Inc. Its
general partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   UHS of Fairmount, Inc. Its
limited partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

FRONTLINE HOSPITAL, LLC FRONTLINE RESIDENTIAL TREATMENT CENTER, LLC By:  
Frontline Behavioral Health, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KEYS GROUP HOLDINGS LLC By:   UHS Children Services, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KEYSTONE/CCS PARTNERS LLC By:   Children’s Comprehensive Services, Inc. Its
Minority Member   By:   KEYS Group Holdings LLC   Its Managing Member and sole
member of the minority member     By:   UHS Children Services, Inc.     Its sole
member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KEYSTONE CONTINUUM, LLC KEYSTONE NPS LLC KEYSTONE RICHLAND CENTER, LLC By:  
Keystone/CCS Partners LLC Its managing member   By:   Children’s Comprehensive
Services, Inc.   Its minority member     By:   KEYS Group Holdings LLC     Its
managing member and sole member of the minority member       By:   UHS Children
Services, Inc.       Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KEYSTONE EDUCATION AND YOUTH SERVICES, LLC By:   KEYS Group Holdings LLC Its
sole member   By:   UHS Children Services, Inc.   Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KEYSTONE MARION, LLC KEYSTONE MEMPHIS, LLC KEYSTONE NEWPORT NEWS, LLC KEYSTONE
WSNC, L.L.C. By:   Keystone Education and Youth Services, LLC Its sole member  
By:   KEYS Group Holdings LLC   Its sole member     By:   UHS Children Services,
Inc.     Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

MANATEE MEMORIAL HOSPITAL, L.P. By:   Wellington Regional Medical Center,
Incorporated Its general partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   UHS of Pennsylvania, Inc. Its
limited partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

MCALLEN HOSPITALS, L.P. By:   McAllen Medical Center, Inc. Its general partner
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   UHS of Georgia Holdings, Inc.
Its limited partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

PENDLETON METHODIST HOSPITAL, L.L.C. By:   UHS of River Parishes, Inc. Its
managing member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS KENTUCKY HOLDINGS, L.L.C. By:   UHS of Delaware, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF ANCHOR, L.P. UHS OF LAUREL HEIGHTS, L.P. UHS OF PEACHFORD, L.P. By:   UHS
of Georgia, Inc. Its general partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   UHS of Georgia Holdings, Inc.
Its limited partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF CENTENNIAL PEAKS, L.L.C. By:   UHS of Denver, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF DOVER, L.L.C. By:   UHS of Rockford, LLC Its sole member   By:  
Universal Health Services, Inc.   Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Senior Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF DOYLESTOWN, L.L.C. By:   UHS of Pennsylvania, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF SALT LAKE CITY, L.L.C. By:   UHS of Provo Canyon, Inc. Its sole member
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF SAVANNAH, L.L.C. By:   UHS of Georgia Holdings, Inc. Its sole member By:
 

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OKLAHOMA CITY LLC UHS OF SPRINGWOODS, L.L.C. By:   UHS of New Orleans, LLC
Its sole member   By:   UHS of Delaware, Inc.   Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF SUMMITRIDGE, LLC By:   UHS of Peachford, L.P. Its managing member   By:  
UHS of Georgia, Inc.   Its general partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

PSYCHIATRIC SOLUTIONS HOSPITALS, LLC By:   Psychiatric Solutions, Inc. Its Sole
Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KMI ACQUISITION, LLC ROLLING HILLS HOSPITAL, LLC PSJ ACQUISITION, LLC

SHADOW MOUNTAIN BEHAVIORAL HEALTH SYSTEM, LLC

TBD ACQUISITION, LLC

By:   Psychiatric Solutions Hospitals, LLC Its Sole Member   By:   Psychiatric
Solutions, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

ATLANTIC SHORES HOSPITAL, L.L.C. EMERALD COAST BEHAVIORAL HOSPITAL, LLC OCALA
BEHAVIORAL HEALTH, LLC PALMETTO BEHAVIORAL HEALTH HOLDINGS, LLC By:   Premier
Behavioral Solutions, Inc. Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

PALMETTO BEHAVIORAL HEALTH SYSTEM, L.L.C. By:   Palmetto Behavioral Health
Holdings, LLC Its Sole Member   By:   Premier Behavioral Solutions, Inc.   Its
Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

PALMETTO LOWCOUNTRY BEHAVIORAL HEALTH, L.L.C. By:   Palmetto Behavioral Health
System, L.L.C. Its Sole Member   By:   Palmetto Behavioral Health Holdings, LLC
  Its Sole Member     By:   Premier Behavioral Solutions, Inc.     Its Sole
Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

RAMSAY MANAGED CARE, LLC SAMSON PROPERTIES, LLC TBJ BEHAVIORAL CENTER, LLC THREE
RIVERS HEALTHCARE GROUP, LLC ZEUS ENDEAVORS, LLC WEKIVA SPRINGS CENTER, LLC By:
  Premier Behavioral Solutions, Inc. Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

SP BEHAVIORAL, LLC UNIVERSITY BEHAVIORAL, LLC By:   Ramsay Managed Care, LLC Its
Sole Member   By:   Premier Behavioral Solutions, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

THREE RIVERS BEHAVIORAL HEALTH, LLC By:   Three Rivers Healthcare Group, LLC Its
Sole Member   By:   Premier Behavioral Solutions, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

THE NATIONAL DEAF ACADEMY, LLC By:   Zeus Endeavors, LLC Its Sole Member   By:  
Premier Behavioral Solutions, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

WILLOW SPRINGS, LLC By:   BHC Health Services of Nevada, Inc. Its Sole Member
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BHC PROPERTIES, LLC By:   Behavioral Healthcare LLC Its Sole Member   By:   BHC
Holdings, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BHC MESILLA VALLEY HOSPITAL, LLC By:   BHC Properties, LLC Its Sole Member   By:
  Behavioral Healthcare LLC   Its Sole Member     By:   BHC Holdings, Inc.    
Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BHC NORTHWEST PSYCHIATRIC HOSPITAL, LLC By:   BHC Properties, LLC Its Sole
Member   By:   Behavioral Healthcare LLC   Its Sole Member     By:   BHC
Holdings, Inc.     Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

HOLLY HILL HOSPITAL, LLC By:   Behavioral Healthcare LLC Its Sole Member   By:  
BHC Holdings, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

CUMBERLAND HOSPITAL PARTNERS, LLC By:   BHC Properties, LLC Its Sole Member  
By:   Behavioral Healthcare LLC   Its Sole Member     By:   BHC Holdings, Inc.  
  Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

CUMBERLAND HOSPITAL, LLC By:   Cumberland Hospital Partners, LLC Its Managing
Member By:   BHC Properties, LLC Its Minority Member and Sole Member of the
Managing Member   By:   Behavioral Healthcare LLC   Its Sole Member     By:  
BHC Holdings, Inc.     Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

COLUMBUS HOSPITAL PARTNERS, LLC

LEBANON HOSPITAL PARTNERS, LLC

NORTHERN INDIANA PARTNERS, LLC

VALLE VISTA HOSPITAL PARTNERS, LLC By:   Behavioral Healthcare LLC Its Sole
Member   By:   BHC Holdings, Inc.   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

VALLE VISTA, LLC By:   BHC of Indiana, General Partnership Its Sole Member   By:
  Columbus Hospital Partners, LLC   Its General Partner   By:   Lebanon Hospital
Partners, LLC   Its General Partner   By:   Northern Indiana Partners, LLC   Its
General Partner   By:   Valle Vista Hospital Partners, LLC   Its General Partner
    By:   Behavioral Healthcare LLC     The Sole Member of each of the above
General Partners       By:   BHC Holdings, Inc.       Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

WELLSTONE REGIONAL HOSPITAL ACQUISITION, LLC By:   Wellstone Holdings, Inc. Its
Minority Member   By:   Behavioral Healthcare LLC   Its Managing Member and Sole
Member of the Minority Member     By:   BHC Holdings, Inc.     Its Sole Member
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BEHAVIORAL HEALTHCARE, LLC By:   BHC Holdings, Inc. Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

HORIZON HEALTH HOSPITAL SERVICES, LLC HORIZON MENTAL HEALTH MANAGEMENT, LLC
SUNSTONE BEHAVIORAL HEALTH, LLC By:   Horizon Health Corporation Its Sole Member
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

KINGWOOD PINES HOSPITAL, LLC

HHC PENNSYLVANIA, LLC

TOLEDO HOLDING CO., LLC

By:   Horizon Health Hospital Services, LLC Its Sole Member   By:   Horizon
Health Corporation   Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

HICKORY TRAIL HOSPITAL, L.P. NEURO INSTITUTE OF AUSTIN, L.P. TEXAS CYPRESS CREEK
HOSPITAL, L.P. TEXAS LAUREL RIDGE HOSPITAL, L.P. TEXAS OAKS PSYCHIATRIC
HOSPITAL, L.P. TEXAS SAN MARCOS TREATMENT CENTER, L.P. TEXAS WEST OAKS HOSPITAL,
L.P. By:   Texas Hospital Holdings, LLC Its General Partner   By:   Psychiatric
Solutions Hospitals, LLC   Its Sole Member     By:   Psychiatric Solutions, Inc.
    Its Sole Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   Texas Hospital Holdings, Inc.
Its Limited Partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

SHC-KPH, LP By:   HHC Kingwood Investment, LLC Its General Partner By:  
Kingwood Pines Hospital, LLC Its Limited partner   By:   Horizon Health Hospital
Services, LLC   The Sole Member of the above Limited and General Partner     By:
  Horizon Health Corporation     Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

H.C. PARTNERSHIP By:   H.C. Corporation Its General Partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President By:   HSA Hill Crest Corporation
Its General Partner By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BHC OF INDIANA, GENERAL PARTNERSHIP By:   Columbus Hospital Partners, LLC Its
General Partner By:   Lebanon Hospital Partners, LLC Its General Partner By:  
Northern Indiana Partners, LLC Its General Partner By:   Valle Vista Hospital
Partners, LLC Its General Partner   By:   BHC Healthcare, LLC   The Sole Member
of each of the above General Partners     By:   BHC Holdings, Inc.     Its Sole
Member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

SCHICK SHADEL OF FLORIDA, LLC By:   Horizon Health Hospital Services, LLC   Its
sole member   By:   Horizon Health Corporation   Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

UHS OF NEW ORLEANS, LLC UHSL, LLC By:   UHS of Delaware, Inc. Its sole member
By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Senior Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

INDEPENDENCE PHYSICIAN MANAGEMENT, LLC By:   UHS of Fairmount, Inc. Its sole
member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

BEHAVIORAL HEALTH MANAGEMENT, LLC BEHAVIORAL HEALTH REALTY, LLC CAT REALTY, LLC
CAT SEATTLE, LLC PSYCHIATRIC REALTY, LLC SALT LAKE BEHAVIORAL HEALTH, LLC SALT
LAKE PSYCHIATRIC REALTY, LLC UBH OF PHOENIX, LLC UBH OF PHOENIX REALTY, LLC
UNIVERSITY BEHAVIORAL HEALTH OF EL PASO By:   Ascend Health Corporation Its sole
member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

GARFIELD PARK HOSPITAL, LLC By:   UHS of Hartgrove, Inc. Its sole member By:  

/s/ Steve Filton

Name:   Steve Filton Title:   Vice President

 

Signature Page to the Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND AUTHORIZED REPRESENTATIVE
OF THE CREDIT AGREEMENT SECURED PARTIES By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director

 

[Signature Page to the Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director

 

[Signature Page to the Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., AS 2006 TRUSTEE AND AUTHORIZED
REPRESENTATIVE FOR THE HOLDERS OF THE 7.125% SENIOR NOTES By:  

/s/ Lawrence Dillard

  Name:   Lawrence Dillard   Title:   Vice President

 

[Signature Page to the Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., AS 2014 TRUSTEE AND AUTHORIZED REPRESENTATIVE FOR THE
HOLDERS OF THE 2019 SENIOR NOTES AND 2022 SENIOR NOTES By:  

/s/ Fernando Moreyra

  Name:   Fernando Moreyra   Title:   Vice President

 

[Signature Page to the Amended and Restated Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GRANTORS

The address for all Grantors is:

367 South Gulph Road

King of Prussia, Pennsylvania 19406

Attention: Cheryl K. Ramagano



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

  

Holder

   Stock
No.      No. of
Shares  

2012 W. University Properties, LLC

   Ascend Health Corporation      N/A         —     

2026 W. University Properties, LLC

   Ascend Health Corporation      N/A         —     

ASC Property Management, Inc.

   Borrower      1         1000   

ASC of Aiken, Inc.

   Borrower      1         1000   

ASC of Brownsville, Inc.

   Borrower      1         1000   

ASC of Corona, Inc.

   Borrower      1         200   

ASC of East New Orleans, Inc.

   Borrower      1         1000   

ASC of Las Vegas, Inc.

   Borrower      1         200   

ASC of Louisiana, Inc.

   Borrower      1         1000   

ASC of Midwest City, Inc.

   Borrower      1         200   

ASC of Palm Springs, Inc.

   Borrower      1         200   

ASC of Puerto Rico, Inc.

   Borrower      1         1000   

ASC of Reno, Inc.

   Borrower      1         1000   

ASC of St. George, Inc.

   Borrower      1         200   

ASC of Wellington, Inc.

   Borrower      1         1000    Aiken Regional Medical Centers, LLC   
Borrower      2         200   

Aiken Regional Receivables, L.L.C.

   Aiken Regional Medical Centers, LLC      N/A         —     

Alabama Clinical Schools, Inc.

   Children’s Comprehensive Services, Inc.      1         1000   

Alicante School Elk Grove, LLC

   Keystone Education and Youth Services, LLC      N/A         —     

Ambulatory Surgery Center of Temecula Valley, Inc.

   Borrower      1         1000   

Arbour Elder Services, Inc.

   UHSL, L.L.C.      2         200    Ascend Health Corporation    Borrower     
1         1000    Associated Child Care Educational Services, Inc.    Children’s
Comprehensive Services, Inc.      1         300   

Auburn Regional Medical Center, Inc.

   Borrower      1         200   

Beach 77 LP

   Ascend Health Corporation [99%]      N/A         —     



--------------------------------------------------------------------------------

Behavioral Health Management, LLC    Ascend Health Corporation      N/A        
—      Behavioral Health Realty, LLC    Ascend Health Corporation      N/A      
  —     

Braden River Internal Medicine Associates, LLC

   Manatee Memorial Hospital, L.P.      N/A         —      CAT Realty, LLC   
Ascend Health Corporation      N/A         —      CAT Seattle, LLC    Ascend
Health Corporation      N/A         —     

CCS/Bay County, Inc.

   Children’s Comprehensive Services, Inc.      1         1000    CCS/Lansing,
Inc.    Children’s Comprehensive Services, Inc.      1         1000   

CCS/Little Rock, Inc.

   Children’s Comprehensive Services, Inc.      1         1000   

CCS/Meadow Pines, Inc.

   Children’s Comprehensive Services, Inc.      1         1000   

Casa de Lago, L.L.C.

   Del Amo Hospital, Inc.      N/A         —     

Central Montgomery Medical Center, L.L.C.

   UHS of Pennsylvania, Inc.      N/A         —     

Chalmette Medical Center, Inc.

   UHS of Delaware, Inc.      1         1000    Children’s Comprehensive
Services, Inc.    KEYS Group Holdings LLC      1         7,126,444   

Choate Health Management, Inc.

   UHSL, L.L.C.      2         200,000   

Community Behavioral Health, L.L.C. [SJV]

   UHS of Lakeside, L.L.C. [50%]      N/A         —     

Comprehensive Occupational and Clinical Health, Inc.

   Borrower      1         1000   

Cornerstone Hospital Management , LLC [SJV]

   UHS of Cornerstone, Inc. [50.5%]      N/A         —     

Cornerstone Regional Hospital, LP [SJV]

   UHS of Cornerstone Holdings, Inc. [50.1%]      N/A         —     

Corona Medical Offices, LLC

   UHS-Corona, Inc.      N/A         —      Del Amo Hospital, Inc.    Borrower
     1         200   

Diagnostics of Wellington, LLC

   Wellington Regional Medical Center, Incorporated      N/A         —     

District Hospital Partners, L.P. [SJV]

   UHS of D.C., Inc. [80%]      N/A         —     

Doctors’ Hospital of Shreveport, Inc.

   Borrower      1         200   

Edinburg Ambulatory Surgical Center, Inc.

   Borrower      2         1000   

Edinburg Holdings, Inc.

   Borrower      1         1000   

Edinburg MOB Properties, LLC

   McAllen Hospitals, L.P.      N/A         —     

Elmira NPS, LLC

   Keystone Education and Youth Services, LLC      N/A         —     

Forest View Psychiatric Hospital, Inc.

   Borrower      1         200   



--------------------------------------------------------------------------------

Fort Duncan Medical Center, Inc.

   UHS of Delaware, Inc.      1         1000    Fort Duncan Medical Center, L.P.
   UHS of Fairmount, Inc. [99% LP]      N/A         —     

Fort Duncan Medical Receivables, L.L.C

   Fort Duncan Medical Center, L.P.      N/A         —      Frontline Behavioral
Health, Inc.    UHS of Delaware, Inc.      1         1000   

Frontline Children’s Hospital, L.L.C.

   Frontline Behavioral Health, Inc.      N/A         —      Frontline Hospital,
LLC    Frontline Behavioral Health, Inc.      N/A         —      Frontline
Residential Treatment Center, LLC    Frontline Behavioral Health, Inc.      N/A
        —      Garfield Park Hospital, LLC    UHS of Hartgrove, Inc.      N/A   
     —     

Glen Oaks Hospital, Inc.

   Borrower      2         1000   

Gulph Mills Insurance, Ltd.

   Borrower      N/A         —     

HRI Clinics, Inc.

   UHSL, L.L.C.      1         200   

HRI Hospital, Inc.

   UHSL, L.L.C.      1         200   

Health Care Finance & Construction Corp.

   Borrower      1         200   

Independence Aiken, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Amarillo, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Corona, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Enid, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Denison, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Laredo, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Las Vegas, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Manatee, LLC

   Independence Physician Management, LLC      N/A         —     

Independence McAllen, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Palmdale, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Sparks, LLC

   Independence Physician Management, LLC      N/A         —     

Independence Wellington, LLC

   Independence Physician Management, LLC      N/A         —      Independence
Physician Management, LLC    UHS of Fairmount, Inc.      N/A         —     



--------------------------------------------------------------------------------

Island 77 LLC

   Ascend Health Corporation      N/A         —      KEYS Group Holdings LLC   
UHS Children Services, Inc.      N/A         —     

Keystone Charlotte LLC

   Keystone/CCS Partners LLC      N/A         —      Keystone Continuum, LLC   
Keystone/CCS Partners LLC      N/A         —     

Keystone DJJ LLC

   Keystone/CCS Partners LLC      N/A         —     

Keystone Detention LLC

   Keystone/CCS Partners LLC      N/A         —     

Keystone Education Transportation, LLC

   Keystone Education and Youth Services, LLC      N/A         —      Keystone
Education and Youth Services, LLC    KEYS Group Holdings LLC      N/A        
—     

Keystone JJAEP LLC

   Keystone/CCS Partners LLC      N/A         —      Keystone Marion, LLC   
Keystone Education and Youth Services, LLC      N/A         —      Keystone
Memphis, LLC    Keystone Education and Youth Services, LLC      N/A         —  
   Keystone NPS LLC    Keystone/CCS Partners LLC      N/A         —     
Keystone Newport News, LLC    Keystone Education and Youth Services, LLC     
N/A         —      Keystone Richland Center LLC    Keystone/CCS Partners LLC   
  N/A         —     

Keystone Savannah, LLC

   Keystone Education and Youth Services, LLC      N/A         —      Keystone
WSNC, L.L.C.    Keystone Education and Youth Services, LLC      N/A         —  
   Keystone/CCS Partners LLC   

Children’s Comprehensive Services, Inc. [15%]

KEYS Group Holdings LLC [85%]

     N/A         —      La Amistad Residential Treatment Center, LLC    Borrower
     N/A         —     

Lakewood Ranch Medical Group, LLC

   Manatee Memorial Hospital, L.P.      N/A         —     

Lakewood Ranch Neurology, LLC

   Manatee Memorial Hospital, L.P.      N/A         —     

Lakewood Ranch Therapy, Inc.

   UHS of Delaware, Inc.      1         1000    Lancaster Hospital Corporation
   Universal Health Services of Palmdale, Inc.      2         100   

Lancaster Hospital Receivables, L.L.C

   Lancaster Hospital Corporation      N/A         —     

Laredo ASC, Inc.

   Borrower      1         1000   

Laredo Holdings, Inc.

   Borrower      1         100   

Laredo Regional, Inc.

   Borrower      1         100   

Laredo Regional Medical Center, L.P. [SJV]

   UHS of Hampton, Inc. [79.3913%]      NA         —      Manatee Memorial
Hospital, L.P.   

UHS of Pennsylvania, Inc. [70% LP]

Wellington Regional Medical Center, Incorporated [30% GP]

     N/A         —     



--------------------------------------------------------------------------------

Manatee Memorial Receivables, L.L.C

   Manatee Memorial Hospital, L.P.      N/A         —     

Manatee Physician Alliance, LLC

   Manatee Memorial Hospital, L.P.      N/A         —     

Mayhill Behavioral Health, LLC

   Ascend Health Corporation      N/A         —     

Mayhill Behavioral Properties, LLC

   Ascend Health Corporation      N/A         —     

McAllen Heart Hospital, L.P.

   McAllen Medical Center, Inc. [1% GP]      N/A         —     

McAllen Holdings, Inc.

   McAllen Medical Center, Inc.      2         1000   

McAllen Hospitals Receivables, L.L.C

   McAllen Hospitals, L.P.      N/A         —     

McAllen Hospitals, L.P.

  

McAllen Medical Center, Inc. [1%]

UHS of Georgia Holdings, Inc. [99%]

     N/A         —     

McAllen Medical Center, Inc.

   Borrower      2         1000   

Merridell Achievement Center, Inc.

   Borrower      1         370   

Merion Building Management, Inc.

   Borrower      1         200   

Northern Nevada Diagnostic Imaging-Spanish Springs, L.L.C

   Sparks Family Hospital, Inc.      N/A         —     

Northwest Texas Healthcare Receivables, L.L.C

   Northwest Texas Healthcare System, Inc.      N/A         —     

Northwest Texas Healthcare System, Inc.

   Borrower      1         100   

Northwest Texas Surgical Hospital, L.L.C. [SJV]

   Northwest Texas Healthcare System, Inc. [95%]      N/A         —     

Oak Plains Academy of Tennessee, Inc.

   Children’s Comprehensive Services, Inc.      1         1000   

Oregon Psychiatric Realty, LLC

   Ascend Health Corporation      N/A         —     

Park Healthcare Company

   Southeastern Hospital Corporation      38         728,386   

Pendleton Methodist Hospital, L.L.C.

  

UHS of River Parishes, Inc. [90%]

River Oaks, Inc. [10%]

     N/A         —     

Pennsylvania Clinical Schools, Inc.

   Children’s Comprehensive Services, Inc.      1         1000   

Professional Probation Services, Inc.

   Borrower      1         500   

Professional Surgery Corporation of Arkansas

   UHS of Delaware, Inc.      1         1000   

Psychiatric Realty, LLC

   Ascend Health Corporation      N/A         —     

Radiation Oncology Center of Aiken, LLC [SJV]

   Aiken Regional Medical Centers, Inc. [95%]      N/A         —     

Rancho Springs Receivables, L.L.C

   Universal Health Services of Rancho Springs, Inc.      N/A         —     

Relational Therapy Clinic, Inc.

   UHS of Delaware, Inc.      1         200   

Ridge Outpatient Counseling, L.L.C.

   UHS of Ridge, LLC      N/A         —     



--------------------------------------------------------------------------------

River Crest Hospital, Inc.

  

Borrower

     1         1000   

River Oaks, Inc.

  

UHS of Delaware, Inc.

     1         1000   

RR Behavioral Realty LLC

  

Ascend Health Corporation

     N/A         —     

RR Recovery LLC

  

Ascend Health Corporation

     N/A         —     

Salt Lake Behavioral Health, LLC

  

Ascend Health Corporation

     N/A         —     

Salt Lake Psychiatric Realty, LLC

  

Ascend Health Corporation

     N/A         —     

Southeastern Hospital Corporation

  

UHS Kentucky Holdings, L.L.C.

     17         10,000   

Southside Imaging Center, LLC

  

Aiken Regional Medical Centers, Inc.

     N/A         —     

Southwest Neuroscience Pain Center, LLP

  

Northwest Texas Healthcare System, Inc. [99% GP]

UHS of Delaware, Inc. [1% LP]

     N/A         —     

Southwest Outpatient Imaging Center, LLC

   Universal Health Services of Rancho Springs, Inc. [80%]      N/A         —  
  

Sparks Family Hospital Receivables, L.L.C

  

Sparks Family Hospital, Inc.

     N/A         —     

Sparks Family Hospital, Inc.

  

Borrower

     1         1,850   

St. Louis Behavioral Medicine Institute, Inc.

  

UHS of Delaware, Inc.

     1         200   

St. Mary’s Physician Associates, L.L.C

  

UHS of Oklahoma, Inc.

     N/A         —     

Stonington Behavioral Health, Inc.

  

Borrower

     1         1000   

Summerlin Hospital Medical Center, L.P. [SJV]

  

UHS Holding Company, Inc. [68.85%]

     N/A         —     

Temecula Valley Hospital, Inc.

  

Borrower

     1         1000   

Tennessee Clinical Schools, LLC

  

Borrower

     N/A         —     

Texoma Healthcare System Receivables, L.L.C.

  

UHS of Texoma, Inc.

     N/A         —     

The Arbour, Inc.

  

UHSL, L.L.C.

     2         346   

The Bridgeway, Inc.

  

UHS of Delaware, Inc.

     1         300   

Trenton Street Corporation

  

Borrower

     1         1000   

Turning Point Care Center, LLC

  

Borrower

     N/A         —     

Two Rivers Psychiatric Hospital, Inc.

  

Borrower

     1         200   

UBH of Phoenix, LLC

  

Ascend Health Corporation

     N/A         —     

UBH of Phoenix Realty, LLC

  

Ascend Health Corporation

     N/A         —     

UBH of Oregon, LLC

  

Ascend Health Corporation

     N/A         —     

UBH Physicians

  

University Behavioral Health of El Paso, LLC

     N/A         —     



--------------------------------------------------------------------------------

UHS Advisory, Inc.

  

UHS Holding Company, Inc.

     1         200   

UHS Building Solutions, Inc.

  

Borrower

     1         1000   

UHS Children Services, Inc.

  

Borrower

     1         1000   

UHS Front Royal, L.L.C.

  

UHS Children Services, Inc.

     N/A         —     

UHS Good Samaritan, L.L.C.

  

Frontline Behavioral Health, Inc.

     N/A         —     

UHS Holding Company, Inc.

  

Borrower

     1         200   

UHS International, Inc.

  

Borrower

     1         1000   

UHS Kentucky Holdings, L.L.C.

  

Turning Point Care Center, LLC

     N/A         —     

UHS Midwest Center for Youth and Families, LLC

  

Borrower

     N/A         —     

UHS Oklahoma City LLC

  

UHS of New Orleans, LLC

     N/A         —     

UHS Receivables Corp.

  

Borrower

     2         200   

UHS Sahara, Inc.

  

Borrower

     1         1000   

UHS Surgical Hospital of Texoma, LLC

  

UHS of Texoma, Inc,

     N/A         —     

UHS of Anchor, L.P.

  

UHS of Georgia Holdings, Inc. [99%]

UHS of Georgia, Inc. [1%]

     N/A         —     

UHS of Barstow, L.L.C.

  

Keystone Education and Youth Services, LLC

     N/A         —     

UHS of Benton Day School and Treatment Program, Inc.

  

Borrower

     2         1000   

UHS of Benton, Inc.

  

Borrower

     2         1000   

UHS of Bowling Green, LLC

  

Borrower

     N/A         —     

UHS of Centennial Peaks, L.L.C.

  

UHS of Denver, Inc.

     N/A         —     

UHS of Colorado, L.L.C.

  

UHS of Delaware, Inc.

     N/A         —     

UHS of Cornerstone Holdings, Inc.

  

Borrower

     1         1000   

UHS of Cornerstone, Inc.

  

Borrower

     1         1000   

UHS of D.C., Inc.

  

Borrower

     1         200   

UHS of Delaware, Inc.

  

Borrower

     1         1000   

UHS of Denver, Inc.

  

Borrower

     1         1000   

UHS of Dover, L.L.C.

  

UHS of Rockford, LLC

     N/A         —     

UHS of Doylestown, L.L.C.

  

UHS of Pennsylvania, Inc.

     N/A         —     

UHS of Eagle Pass, Inc.

  

UHS of Delaware, Inc.

     1         1000   

UHS of Fairmount, Inc.

  

Borrower

     1         1000   

UHS of Fuller, Inc.

  

UHSL, L.L.C.

     2         200   

UHS of Georgia Holdings, Inc.

  

Borrower

     1         1000   

UHS of Georgia, Inc.

  

Borrower

     1         1000   

UHS of Greenville, LLC

  

Borrower

     N/A         —     

UHS of Hampton Learning Center, Inc.

  

UHS of Delaware, Inc.

     1         200   

UHS of Hampton, Inc.

  

UHS of Delaware, Inc.

     1         200   

UHS of Hartgrove, Inc.

  

UHS of Delaware, Inc.

     1         200   



--------------------------------------------------------------------------------

UHS of Indiana, Inc.

  

Borrower

     1         200   

UHS of Kootenai River, Inc.

  

Borrower

     1         1000   

UHS of Lakeside, LLC

  

Borrower

     N/A         —     

UHS of Lakewood Ranch, Inc.

  

Borrower

     1         1000   

UHS of Laurel Heights, L.P.

  

UHS of Georgia Holdings, Inc. [99%]

UHS of Georgia, Inc. [1%]

     N/A         —     

UHS of New Orleans, LLC

  

UHS of Delaware, Inc.

     N/A         —     

UHS of No. Nevada, LLC

  

Borrower

     N/A         —     

UHS of Odessa, Inc.

  

Borrower

     2         200   

UHS of Oklahoma Receivables, L.L.C

  

UHS of Oklahoma, Inc.

     N/A         —     

UHS of Oklahoma, Inc.

  

UHS of Delaware, Inc.

     1         1000   

UHS of Parkwood, Inc.

  

Borrower

     1         1000   

UHS of Peachford, L.P.

  

UHS of Georgia Holdings, Inc. [99%]

UHS of Georgia, Inc. [1%]

     N/A         —     

UHS of Pennsylvania, Inc.

  

Borrower

     1         200   

UHS of Provo Canyon, Inc.

  

Borrower

     1         1000   

UHS of Puerto Rico, Inc.

  

UHS of Delaware, Inc.

     1         200   

UHS of Ridge, LLC

  

UHS of Doylestown, L.L.C.

     N/A         —     

UHS of River Parishes, Inc.

  

UHS of Delaware, Inc.

     1         1000   

UHS of Rockford, LLC

  

UHS of Ridge, LLC

     N/A         —     

UHS of Salt Lake City, L.L.C

  

UHS of Provo Canyon, Inc.

     N/A         —     

UHS of Savannah, L.L.C.

  

UHS of Georgia Holdings, Inc.

     N/A         —     

UHS of Spring Mountain, Inc.

  

Borrower

     1         1000   

UHS of Springwoods, L.L.C.

  

UHS of New Orleans, Inc.

     N/A         —     

UHS of SummitRidge, L.L.C.

  

UHS of Georgia Holdings, Inc. [99%]

UHS of Georgia, Inc. [1%]

     N/A         —     

UHS of Sutton, Inc.

  

Borrower

     1         1000   

UHS of TRC, Inc.

  

Borrower

     1         1000   

UHS of Talbot, L.P.

  

UHS of Georgia Holdings, Inc. [99%]

UHS of Georgia, Inc. [1%]

     N/A         —     

UHS of Texoma, Inc.

  

Borrower

     1         1000   

UHS of Timberlawn, Inc.

  

Borrower

     1         200   

UHS of Timpanogos, Inc.

  

Borrower

     1         1000   

UHS of Waltham, Inc.

  

Borrower

     1; 2         200; 500   

UHS of Washington, Inc.

  

Borrower

     1         1000   

UHS of Westwood Pembroke, Inc.

  

UHSD, L.L.C.

     2         1000   

UHS of Wyoming, Inc.

  

Borrower

     1         1000   

UHS-Corona Receivables, L.L.C

  

UHS-Corona, Inc.

     N/A         —     

UHS-Corona, Inc.

  

Borrower

     1         200   

UHS-Lakeland Medical Center, L.L.C.

  

UHS of River Parishes, Inc.

     N/A         —     

UHSD, L.L.C

  

Borrower

     N/A         —     

UHSF, L.L.C

  

Borrower

     N/A         —     



--------------------------------------------------------------------------------

UHSL, L.L.C

  

UHS of Delaware, Inc.

     N/A         —     

United Healthcare of Hardin, Inc.

  

Park Healthcare Company

     1         1600   

Universal Community Behavioral Health, Inc.

  

UHS of Pennsylvania, Inc.

     1         200   

Universal HMO, Inc.

  

Borrower

     1         1000   

Universal Health Network, Inc.

  

Borrower

     1         200   

Universal Health Recovery Centers, Inc.

  

Borrower

     1         200   

Universal Health Services of Cedar Hill, Inc.

  

Borrower

     1         100   

Universal Health Services of Palmdale, Inc.

  

Borrower

     1         1000   

Universal Health Services of Rancho Springs, Inc.

  

Borrower

     1         1000   

Universal Treatment Centers, Inc.

  

Borrower

     1         200   

University Behavioral Health of El Paso, LLC

  

Ascend Health Corporation

     N/A         —     

Valley Health System, LLC [SJV]

  

Valley Hospital Medical Center, Inc. [72.5%]

     N/A         —     

Valley Hospital Medical Center, Inc.

  

UHS Holding Company, Inc.

     1         200   

Ventures Healthcare of Gainesville, Inc.

  

Children’s Comprehensive Services, Inc.

     1         1000   

Victoria Regional Medical Center, Inc.

  

Borrower

     1         1000   

Vista Diagnostic Center, L.L.C.

  

Sparks Family Hospital, Inc.

     N/A         —     

Wellington Radiation Oncology Group, LLC

  

Wellington Regional Medical Center, Incorporated

     N/A         —     

Wellington Regional Diagnostic Center, L.L.C.

  

Wellington Regional Medical Center, Incorporated

     N/A         —     

Wellington Regional Medical Center, Incorporated

  

Borrower

     1         1000   

Wellington Regional Receivables, L.L.C

  

Wellington Regional Medical Center, Incorporated

     N/A         —     

Wellington Regional Urgent Care Center, L.L.C

  

Wellington Regional Medical Center, Incorporated

     N/A         —     

Wisconsin Avenue Psychiatric Center, Inc.

  

UHS of Delaware, Inc.

     4         999.9   

ABS LINCS DC, LLC

  

Alternative Behavioral Services, Inc.

     N/A         —     

ABS LINCS KY, Inc.

  

Alternative Behavioral Services, Inc.

     3         1000   

ABS LINCS NJ, Inc.

  

Alternative Behavioral Services, Inc.

     1         1000   

ABS LINCS PA, Inc.

  

Alternative Behavioral Services, Inc.

     2         1000   

ABS LINCS SC, Inc.

  

Alternative Behavioral Services, Inc.

     4         5000   



--------------------------------------------------------------------------------

ABS LINCS TN, Inc.

  

Alternative Behavioral Services, Inc.

     3         1000   

ABS LINCS TX, Inc.

  

Alternative Behavioral Services, Inc.

     2         1000   

ABS LINCS VA, Inc.

  

Alternative Behavioral Services, Inc.

     4         1500   

ABS LINCS, LLC

  

Alternative Behavioral Services, Inc.

     N/A         —     

ABS-First Step, Inc.

  

Alternative Behavioral Services, Inc.

     4         100   

Alliance Crossings, LLC

  

Alliance Healthy Center, Inc.

     N/A         —     

Alliance Health Center, Inc.

  

Psychiatric Solutions Hospitals, LLC

     51         100,588   

Alternative Behavioral Services, Inc.

  

Psychiatric Solutions, Inc.

     3         1000   

Arrowhead Behavioral Health, LLC [SJV]

  

Toledo Holding Co., LLC [70%]

     N/A         —     

Atlantic Shores Hospital, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Behavioral Educational Services, Inc.

  

Premier Behavioral Solutions, Inc.

     3         1000   

Behavioral Healthcare LLC

  

BHC Holdings, Inc.

     N/A         —     

Benchmark Behavioral Health System, Inc.

  

Premier Behavioral Solutions, Inc.

     5         90   

BHC Alhambra Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Belmont Pines Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Cedar Vista Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Fairfax Hospital, Inc.

  

Behavioral Healthcare LLC

     3         1000   

BHC Fort Lauderdale Hospital, Inc.

  

Behavioral Healthcare LLC

     3         1000   

BHC Fox Run Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Fremont Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Health Services of Nevada, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Heritage Oaks Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Holdings, Inc.

  

Psychiatric Solutions, Inc.

     3         1000   

BHC Intermountain Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Management Services of Louisiana, LLC

  

Behavioral Healthcare LLC

     N/A         —     

BHC Management Services of Streamwood, LLC

  

Behavioral Healthcare LLC

     N/A         —     

BHC Mesilla Valley Hospital, LLC

  

BHC Properties, LLC

     N/A         —     

BHC Montevista Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Northwest Psychiatric Hospital, LLC

  

BHC Properties, LLC

     N/A         —     

BHC of Indiana, General Partnership

  

Columbus Hospital Partners, LLC [19%]

Lebanon Hospital Partners, LLC [13%]

     N/A         —     



--------------------------------------------------------------------------------

  

Northern Indiana Partners, LLC [5%]

Valle Vista Hospital Partners, LLC [63%]

        —     

BHC Pinnacle Pointe Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Properties, LLC

  

Behavioral Healthcare LLC

     N/A         —     

BHC Sierra Vista Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Spirit of St. Louis Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

BHC Streamwood Hospital, Inc.

  

Behavioral Healthcare LLC

     4         1000   

Bloomington Meadows, General Partnership

  

BHC of Indiana, General Partnership [99%]

Indiana Psychiatric Institutes, LLC [1%]

     N/A         —     

Brentwood Acquisition, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Brentwood Acquisition-Shreveport, Inc.

  

Psychiatric Solutions Hospitals, LLC

     3         1000   

Brynn Marr Hospital, Inc.

  

Premier Behavioral Solutions, Inc.

     8         2   

By the Sea Physician Practice, LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

Calvary Center, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Canyon Ridge Hospital, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Canyon Ridge Real Estate, LLC

  

Canyon Ridge Hospital, Inc.

     N/A         —     

Cedar Springs Hospital Real Estate, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Cedar Springs Hospital, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Centennial Peaks Hospital, L.L.C.

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Children’s Hospital of Vicksburg, L.L.C.

  

Brentwood Acquisition, Inc.

     N/A         —     

Children’s Treatment Solutions, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Collaborative Care LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Columbus Hospital Partners, LLC

  

Behavioral Healthcare LLC

     N/A         —     

Columbus Hospital, LLC

  

BHC of Indiana, General Partnership

     N/A         —     

Crawford First Education, Inc.

  

Alternative Behavioral Services, Inc.

     3         100   

Cumberland Hospital Partners, LLC

  

BHC Properties, LLC

     N/A         —     

Cumberland Hospital, LLC

  

BHC Properties, LLC[40%]

Cumberland Hospital Partners, LLC [60%]

     N/A         —     

Cypress Creek Real Estate, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Delaware Investment Associates, LLC

  

HHC Delaware, Inc.

     N/A         —     



--------------------------------------------------------------------------------

Diamond Grove Center, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Emerald Coast Behavioral Hospital, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

FHCHS of Puerto Rico, Inc.

  

Alternative Behavioral Services, Inc.

     4         15   

First Hospital Corporation of Nashville

  

Alternative Behavioral Services, Inc.

     2         1000   

First Hospital Corporation of Virginia Beach

  

Alternative Behavioral Services, Inc.

     3         100   

First Hospital Panamericano, Inc.

  

Alternative Behavioral Services, Inc.

     4         100   

Fort Lauderdale Hospital, Inc.

  

Premier Behavioral Solutions, Inc.

     1         1000   

Friends Behavioral Health System, L.P. [SJV]

  

HHC Pennsylvania, LLC [79.92%]

     N/A         —     

Friends GP, LLC [SJV]

  

HHC Pennsylvania, LLC [80%]

     4         80 % 

Great Plains Hospital, Inc.

  

Premier Behavioral Solutions, Inc.

     7         100   

Gulf Coast Treatment Center, Inc.

  

Premier Behavioral Solutions of Florida, Inc.

     8         9   

H. C. Corporation

  

Premier Behavioral Solutions, Inc.

     5         1000   

H. C. Partnership

  

H.C. Corporation [GP]

HAS Hill Crest Corporation [GP]

     N/A         —     

Harbor Point Behavioral Health Center, Inc.

  

Alternative Behavioral Services, Inc.

     4         100   

Havenwyck Hospital Inc.

  

Michigan Psychiatric Services, Inc.

     9         1000   

HHC Augusta, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Berkeley, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Conway Investment, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Cooper City, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Delaware, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Indiana, Inc.

  

Horizon Health Hospital Services, LLC

     3         1000   

HHC Kingwood Investment, LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

HHC Oconee, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC Ohio, Inc.

  

Horizon Health Hospital Services, LLC

     3         1000   

HHC Pennsylvania, LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

HHC Poplar Springs, Inc.

  

Horizon Health Hospital Services, LLC

     3         1000   

HHC River Park, Inc.

  

Horizon Health Hospital Services, LLC

     3         1000   

HHC Services, LLC

  

Horizon Health Corporation

     N/A         —     

HHC South Carolina, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHC St. Simons, Inc.

  

Horizon Health Hospital Services, LLC

     2         1000   

HHMC Partners, Inc.

  

Horizon Mental Health Management, LLC

     3         1000   

Hickory Trail Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

High Plains Behavioral Health, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

HMHM of Tennessee, LLC

  

Horizon Mental Health Management, LLC

     N/A         —     



--------------------------------------------------------------------------------

Holly Hill Hospital, LLC

  

Behavioral Healthcare LLC

     N/A         —     

Holly Hill Real Estate, LLC

  

Holly Hill Hospital, LLC

     N/A         —     

Horizon Health Austin, Inc.

  

Horizon Health Hospital Services, LLC

     3         1000   

Horizon Health Corporation

  

Psychiatric Solutions, Inc.

     1A         1   

Horizon Health Hospital Services, LLC

  

Horizon Health Corporation

     N/A         —     

Horizon Health Physical Rehabilitation Services, LLC

  

Horizon Health Corporation

     N/A         —     

Horizon Mental Health Management, LLC

  

Horizon Health Corporation

     N/A         —     

HSA Hill Crest Corporation

  

Premier Behavioral Solutions, Inc.

     6         1000   

HSA of Oklahoma, Inc.

  

Premier Behavioral Solutions, Inc.

     4         500   

Hughes Center, LLC

  

Alternative Behavioral Services, Inc.

     N/A         —     

Indiana Psychiatric Institutes, LLC

  

Behavioral Healthcare LLC

     N/A         —     

InfoScriber Corporation

  

Psychiatric Solutions Hospitals, LLC

     6         10000000   

Integrated Healthcare Systems Corp.

  

Behavioral Healthcare LLC

     6         6500   

Kids Behavioral Health of Utah, Inc.

  

Horizon Health Hospital Services, LLC

     4         1000   

Kingwood Pines Hospital, LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

KMI Acquisition, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Kolburne School, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Lakeland Behavioral, LLC

  

Ramsay Managed Care, LLC

     N/A         —     

Laurel Oaks Behavioral Health Center, Inc.

  

Premier Behavioral Solutions, Inc.

     5         1000   

Lebanon Hospital Partners, LLC

  

Behavioral Healthcare LLC

     N/A         —     

Liberty Point Behavioral Healthcare LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Mental Health Outcomes, LLC

  

Horizon Mental Health Management, LLC

     N/A         —     

Mesilla Valley Hospital, Inc.

  

Behavioral Healthcare LLC

     18         37397.3   

Mesilla Valley Mental Health Associates, Inc.

  

Behavioral Healthcare LLC

     25         10875   

Michigan Psychiatric Services, Inc.

  

Premier Behavioral Solutions, Inc.

     45         1000   

Millwood Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Mission Vista Behavioral Health Services, Inc.

  

Premier Behavioral Solutions, Inc.

     4         1000   

Nashville Rehab, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Neuro Institute of Austin, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

North Spring Behavioral Healthcare, Inc.

  

Psychiatric Solutions of Virginia, Inc.

     3         1000   

Northern Indiana Partners, LLC

  

Behavioral Healthcare LLC

     N/A         —     



--------------------------------------------------------------------------------

Ocala Behavioral Health, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Palmetto Behavioral Health Holdings, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Palmetto Behavioral Health Solutions, LLC

  

Palmetto Behavioral Health System, LLC

     N/A         —     

Palmetto Behavioral Health System, L.L.C.

  

Palmetto Behavioral Health Holdings, LLC

     N/A         —     

Palmetto Lowcountry Behavioral Health, L.L.C.

  

Palmetto Behavioral Health System, LLC

     N/A         —     

Palmetto Pee Dee Behavioral Health, L.L.C.

  

Palmetto Behavioral Health System, LLC

     N/A         —     

Peak Behavioral Health Services, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Premier Behavioral Solutions of Florida, Inc.

  

Premier Behavioral Solutions, Inc.

     4         1000   

Premier Behavioral Solutions, Inc.

  

Psychiatric Solutions, Inc.

     2         1000   

Pride Institute, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

PSI Surety, Inc.

  

Borrower

     3         1000   

PSJ Acquisition, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Psychiatric Management Resources, Inc.

  

Psychiatric Solutions Hospitals, LLC

     20         100000   

Psychiatric Solutions, Inc.

  

Borrower

     1         1000   

Psychiatric Solutions Hospitals, LLC

  

Psychiatric Solutions, Inc.

     N/A         —     

Psychiatric Solutions of Virginia, Inc.

  

Psychiatric Solutions Hospitals, LLC

     3         1000   

PsychManagement Group, Inc.

  

Horizon Mental Health Management, LLC

     5         1000   

Ramsay Managed Care, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Ramsay Youth Services of Georgia, Inc.

  

Premier Behavioral Solutions, Inc.

     3         100   

Ramsay Youth Services Puerto Rico, Inc.

  

Premier Behavioral Solutions, Inc.

     4         35   

Red Rock Solutions, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Riveredge Hospital Holdings, Inc.

  

Psychiatric Solutions Hospitals, LLC

     17         1000   

Riveredge Hospital, Inc.

  

Riveredge Hospital Holdings, Inc.

     3         1000   

Riveredge Real Estate, Inc.

  

Riveredge Hospital Holdings, Inc.

     2         1000   

Rockford Acquisition Sub, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Rolling Hills Hospital, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Samson Properties, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Schick Shadel of Florida, LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

Servicios Conductuales del Caribe, Inc.

  

First Hospital Panamericano, Inc.

     3         1000   



--------------------------------------------------------------------------------

Shadow Mountain Behavioral Health System, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

SHC-KPH, LP

  

Kingwood Pines Hospital, LLC [99.9% LP]

     N/A         —     

Somerset, Incorporated

  

Psychiatric Solutions Hospitals, LLC

     2         300   

SP Behavioral, LLC

  

Ramsay Managed Care, LLC

     N/A         —     

Springfield Hospital, Inc.

  

Psychiatric Solutions Hospitals, LLC

     1         1000   

Summit Oaks Hospital, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Sunstone Behavioral Health, LLC

  

Horizon Health Corporation

     N/A         —     

TBD Acquisition, LLC

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

TBJ Behavioral Center, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Texas Cypress Creek Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Texas Hospital Holdings, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

Texas Hospital Holdings, LLC

  

Texas Hospital Holdings, Inc.

     N/A         —     

Texas Laurel Ridge Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Texas Oaks Psychiatric Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Texas San Marcos Treatment Center, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Texas West Oaks Hospital, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

The Counseling Center of Middle Tennessee, Inc.

  

Psychiatric Solutions Hospitals, LLC

     6         100   

The National Deaf Academy, LLC

  

Zeus Endeavors, LLC

     N/A         —     

The Pines Residential Treatment Center, Inc.

  

Alternative Behavioral Services, Inc.

     3         100   

Therapeutic School Services, L.L.C.

  

Psychiatric Solutions Hospitals, LLC

     N/A         —     

Three Rivers Behavioral Health, LLC

  

Three Rivers Healthcare Group, LLC

     N/A         —     

Three Rivers Healthcare Group, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Three Rivers Residential Treatment/Midlands Campus, Inc.

  

Alternative Behavioral Services, Inc.

     4         1000   

Three Rivers SPE Holding, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Three Rivers SPE Manager, Inc.

  

Premier Behavioral Solutions, Inc.

     5         100   

Toledo Holding Co., LLC

  

Horizon Health Hospital Services, LLC

     N/A         —     

Transitional Care Ventures, Inc.

  

Premier Behavioral Solutions, Inc.

     6         100   

Tucson Health Systems, Inc.

  

Psychiatric Solutions Hospitals, LLC

     2         1000   

University Behavioral, LLC

  

Ramsay Managed Care, LLC

     N/A         —     

Valle Vista Hospital Partners, LLC

  

Behavioral Healthcare LLC

     N/A         —     



--------------------------------------------------------------------------------

Valle Vista, LLC

  

BHC of Indiana, General Partnership

     N/A         —     

Virgin Islands Behavioral Services, Inc.

  

Alternative Behavioral Services, Inc.

     4         1000   

Wekiva Springs Center, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Wellstone Holdings, Inc.

  

Behavioral Healthcare LLC

     1         1000   

Wellstone Regional Hospital Acquisition, LLC

  

Behavioral Healthcare LLC [99%]

     N/A         —     

West Oaks Real Estate, L.P.

  

Texas Hospital Holdings, Inc. [99% LP]

     N/A         —     

Willow Springs, LLC

  

BHC Health Services of Nevada, Inc.

     N/A         —     

Windmoor Healthcare Inc.

  

Premier Behavioral Solutions, Inc.

     3         510   

Windmoor Healthcare of Pinellas Park, Inc.

  

Windmoor Healthcare Inc.

     2         1000   

Zeus Endeavors, LLC

  

Premier Behavioral Solutions, Inc.

     N/A         —     

Pledged Notes:

 

  1. Subordinated Note dated August 31, 2010, issued by Aiken Regional
Receivables, L.L.C. to Aiken Regional Medical Centers, Inc.;

 

  2. Subordinated Note dated August 31, 2010, issued by Fort Duncan Medical
Receivables, L.L.C. to Fort Duncan Medical Center, L.P.;

 

  3. Subordinated Note dated August 31, 2010, issued by Lancaster Hospital
Receivables, L.L.C. to Lancaster Hospital Corporation;

 

  4. Subordinated Note dated August 31, 2010, issued by Manatee Memorial
Receivables, L.L.C. to Manatee Memorial Hospital, L.P.;

 

  5. Subordinated Note dated August 31, 2010, issued by McAllen Hospitals
Receivables, L.L.C. to McAllen Hospitals, L.P;

 

  6. Subordinated Note dated August 31, 2010, issued by Northwest Texas
Healthcare Receivables, L.L.C. to Northwest Texas Healthcare System, Inc.;

 

  7. Subordinated Note dated August 31, 2010, issued by Sparks Family Hospital
Receivables, L.L.C. to Sparks Family Hospital, Inc.;

 

  8. Subordinated Note dated October 27, 2010, issued by Texoma Healthcare
System Receivables, L.L.C. to UHS of Texoma, Inc.;

 

  9. Subordinated Note dated August 31, 2010, issued by UHS of Oklahoma
Receivables, L.L.C. to UHS of Oklahoma, Inc.;

 

  10. Subordinated Note dated August 31, 2010, issued by UHS-Corona Receivables,
L.L.C. to UHS-Corona, Inc.;



--------------------------------------------------------------------------------

  11. Subordinated Note dated August 31, 2010, issued by Rancho Springs
Receivables, L.L.C. to Universal Health Services of Rancho Springs, Inc.;

 

  12. Subordinated Note dated August 31, 2010, issued by Wellington Regional
Receivables, L.L.C. to Wellington Regional Medical Center, Incorporated; and

 

  13. Subordinated Note dated October 25, 2013, issued by Temecula Valley
Hospital Receivables, L.L.C. to Temecula Valley Hospital, Inc.

The aggregate principal amount of each such Note at any time shall be equal to
the difference between (a) the sum of the aggregate principal amount of such
Note on the date of the issuance hereof and each addition to such principal
amount pursuant to the terms of Section 1.3 of the applicable Receivable Sale
Agreement minus (b) the aggregate amount of all payments made in respect of the
principal amount of such Note.



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

   

Grantor

  

Applicable Filing Office In:

1.   Aiken Regional Medical Centers, LLC    South Carolina 2.   Ascend Health
Corporation    Delaware 3.   Associated Child Care Educational Services Inc.   
California 4.   Behavioral Health Management, LLC    Delaware 5.   Behavioral
Health Realty, LLC    Delaware 6.   CAT Realty, LLC    Delaware 7.   CAT
Seattle, LLC    Delaware 8.   CCS/Lansing, Inc.    Michigan 9.   Children’s
Comprehensive Services, Inc.    Tennessee 10.   Del Amo Hospital, Inc.   
California 11.   Fort Duncan Medical Center, L.P.    Delaware 12.   Frontline
Behavioral Health, Inc.    Delaware 13.   Frontline Hospital, LLC    Delaware
14.   Frontline Residential Treatment Center, LLC    Delaware 15.   Garfield
Park Hospital, LLC    Illinois 16.   Independence Physician Management, LLC   
Delaware 17.   KEYS Group Holdings LLC    Delaware 18.   Keystone/CCS Partners
LLC    Delaware 19.   Keystone Continuum, LLC    Tennessee 20.   Keystone
Education and Youth Services, LLC    Tennessee 21.   Keystone Marion, LLC   
Virginia 22.   Keystone Memphis, LLC    Tennessee 23.   Keystone Newport News,
LLC    Virginia 24.   Keystone NPS LLC    California 25.   Keystone Richland
Center LLC    Ohio 26.   Keystone WSNC, L.L.C.    North Carolina 27.   La
Amistad Residential Treatment Center, LLC    Florida 28.   Lancaster Hospital
Corporation    California 29.   Manatee Memorial Hospital, L.P.    Delaware 30.
  McAllen Hospitals, L.P.    Delaware 31.   McAllen Medical Center, Inc.   
Delaware



--------------------------------------------------------------------------------

32.   Merion Building Management, Inc.    Delaware 33.   Merridell Achievement
Center, Inc.    Texas 34.   Northwest Texas Healthcare System, Inc.    Texas 35.
  Oak Plains Academy of Tennessee, Inc.    Tennessee 36.   Park Healthcare
Company    Tennessee 37.   Pendleton Methodist Hospital, L.L.C.    Delaware 38.
  Pennsylvania Clinical Schools, Inc.    Pennsylvania 39.   Psychiatric Realty,
LLC    Delaware 40.   River Oaks, Inc.    Louisiana 41.   Salt Lake Behavioral
Health, LLC    Delaware 42.   Salt Lake Psychiatric Realty, LLC    Delaware 43.
  Southeastern Hospital Corporation    Tennessee 44.   Sparks Family Hospital,
Inc.    Nevada 45.   Stonington Behavioral Health, Inc.    Delaware 46.  
Temecula Valley Hospital, Inc.ß    California 47.   Tennessee Clinical Schools,
LLC    Tennessee 48.   Texas Oaks Psychiatric Hospital, L.P.    Texas 49.   The
Arbour, Inc.    Massachusetts 50.   The Bridgeway, Inc.    Arkansas 51.  
Turning Point Care Center, LLC    Georgia 52.   Two Rivers Psychiatric Hospital,
Inc.    Delaware 53.   UBH of Phoenix, LLC    Delaware 54.   UBH of Phoenix
Realty, LLC    Delaware 55.   UHS Children Services, Inc.    Delaware 56.   UHS
Holding Company, Inc.    Nevada 57.   UHS Kentucky Holdings, L.L.C.    Delaware
58.   UHS of Anchor, L.P.    Delaware 59.   UHS of Benton, Inc.    Delaware 60.
  UHS of Bowling Green, LLC    Delaware 61.   UHS of Centennial Peaks, L.L.C.   
Delaware 62.   UHS of Cornerstone, Inc.    Delaware 63.   UHS of Cornerstone
Holdings, Inc.    Delaware 64.   UHS of D.C., Inc.    Delaware 65.   UHS of
Delaware, Inc.    Delaware 66.   UHS of Denver, Inc.    Delaware 67.   UHS of
Dover, L.L.C.    Delaware 68.   UHS of Doylestown, L.L.C.    Delaware 69.   UHS
of Fairmount, Inc.    Delaware 70.   UHS of Fuller, Inc.    Massachusetts 71.  
UHS of Georgia, Inc.    Delaware 72.   UHS of Georgia Holdings, Inc.    Delaware
73.   UHS of Greenville, LLC    Delaware 74.   UHS of Hampton, Inc.    New
Jersey 75.   UHS of Hartgrove, Inc.    Illinois



--------------------------------------------------------------------------------

76.   UHS of Lakeside, LLC    Delaware 77.   UHS of Laurel Heights, L.P.   
Delaware 78.   UHS of New Orleans, LLC    Louisiana 79.   UHS of Oklahoma, Inc.
   Oklahoma 80.   UHS of Parkwood, Inc.    Delaware 81.   UHS of Peachford, L.P.
   Delaware 82.   UHS of Pennsylvania, Inc.    Pennsylvania 83.   UHS of Provo
Canyon, Inc.    Delaware 84.   UHS of Puerto Rico, Inc.    Delaware 85.   UHS of
Ridge, LLC    Kentucky 86.   UHS of River Parishes, Inc.    Louisiana 87.   UHS
of Rockford, LLC    Delaware 88.   UHS of Salt Lake City, L.L.C    Delaware 89.
  UHS of Savannah, L.L.C.    Delaware 90.   UHS of Spring Mountain, Inc.   
Delaware 91.   UHS of Springwoods, L.L.C.    Delaware 92.   UHS of SummitRidge,
L.L.C.    Delaware 93.   UHS of Texoma, Inc.    Delaware 94.   UHS of
Timberlawn, Inc.    Texas 95.   UHS of Timpanogos, Inc.    Delaware 96.   UHS of
Westwood Pembroke, Inc.    Massachusetts 97.   UHS of Wyoming, Inc.    Delaware
98.   UHS Oklahoma City LLC    Oklahoma 99.   UHS Sahara, Inc.    Delaware 100.
  UHS-Corona, Inc.    Delaware 101.   UHSL, L.L.C.    Nevada 102.   UHSD, L.L.C.
   Nevada 103.   United HealthCare of Hardin, Inc.    Tennessee 104.   Universal
Health Services, Inc.    Delaware 105.   Universal Health Services of Palmdale,
Inc.    Delaware 106.   Universal Health Services of Rancho Springs, Inc.   
California 107.   University Behavioral Health of El Paso    Delaware 108.  
Valley Hospital Medical Center, Inc.    Nevada 109.   Wellington Regional
Medical Center, Incorporated    Florida    

Grantor

  

Applicable Filing Office In

110.   Alliance Health Center, Inc.    Mississippi 111.   Atlantic Shores
Hospital, LLC    Delaware 112.   Alternative Behavioral Services, Inc.   
Virginia 113.   Behavioral Healthcare LLC    Delaware 114.   Benchmark
Behavioral Health System, Inc.    Utah 115.   BHC Alhambra Hospital, Inc.   
Tennessee 116.   BHC Belmont Pines Hospital, Inc.    Tennessee 117.   BHC
Fairfax Hospital, Inc.    Tennessee



--------------------------------------------------------------------------------

118.   BHC Fox Run Hospital, Inc.    Tennessee 119.   BHC Fremont Hospital, Inc.
   Tennessee 120.   BHC Health Services of Nevada, Inc.    Nevada 121.   BHC
Heritage Oaks Hospital, Inc.    Tennessee 122.   BHC Holdings, Inc.    Delaware
123.   BHC Intermountain Hospital, Inc.    Tennessee 124.   BHC of Indiana,
General Partnership    Tennessee & Pennsylvania 125.   BHC Mesilla Valley
Hospital, LLC    Delaware 126.   BHC Montevista Hospital, Inc.    Nevada 127.  
BHC Northwest Psychiatric Hospital, LLC    Delaware 128.   BHC Pinnacle Pointe
Hospital, Inc.    Tennessee 129.   BHC Properties, LLC    Tennessee 130.   BHC
Sierra Vista Hospital, Inc.    Tennessee 131.   BHC Streamwood Hospital, Inc.   
Tennessee 132.   Brentwood Acquisition, Inc.    Tennessee 133.   Brentwood
Acquisition-Shreveport, Inc.    Delaware 134.   Brynn Marr Hospital, Inc.   
North Carolina 135.   Canyon Ridge Hospital, Inc.    California 136.   Cedar
Springs Hospital, Inc.    Delaware 137.   Columbus Hospital Partners, LLC   
Tennessee 138.   Cumberland Hospital, LLC    Virginia 139.   Cumberland Hospital
Partners, LLC    Delaware 140.   Emerald Coast Behavioral Hospital, LLC   
Delaware 141.   First Hospital Corporation of Virginia Beach    Virginia 142.  
First Hospital Panamericano, Inc.    Puerto Rico 143.   Great Plains Hospital,
Inc.    Missouri 144.   H.C. Corporation    Alabama 145.   H.C. Partnership   
Alabama & Pennsylvania 146.   Harbor Point Behavioral Health Center, Inc.   
Virginia 147.   Havenwyck Hospital Inc.    Michigan 148.   HHC Augusta, Inc.   
Georgia 149.   HHC Conway Investment, Inc.    South Carolina 150.   HHC
Delaware, Inc.    Delaware 151.   HHC Pennsylvania, LLC    Delaware 152.   HHC
Poplar Springs, Inc.    Virginia 153.   HHC River Park, Inc.    West Virginia
154.   HHC St. Simons, Inc.    Georgia 155.   Hickory Trail Hospital, L.P.   
Delaware 156.   Holly Hill Hospital, LLC    Tennessee 157.   Horizon Health
Corporation    Delaware 158.   Horizon Health Hospital Services, LLC    Delaware
159.   Horizon Mental Health Management, LLC    Texas 160.   HSA Hill Crest
Corporation    Alabama 161.   Kids Behavioral Health of Utah, Inc.    Utah



--------------------------------------------------------------------------------

162.   Kingwood Pines Hospital, LLC    Texas 163.   KMI Acquisition, LLC   
Delaware 164.   Laurel Oaks Behavioral Health Center, Inc.    Delaware 165.  
Lebanon Hospital Partners, LLC    Tennessee 166.   Michigan Psychiatric
Services, Inc.    Michigan 167.   Neuro Institute of Austin, L.P.    Texas 168.
  North Spring Behavioral Healthcare, Inc.    Tennessee 169.   Northern Indiana
Partners, LLC    Tennessee 170.   Ocala Behavioral Health, LLC    Delaware 171.
  Palmetto Behavioral Health Holdings, LLC    Delaware 172.   Palmetto
Behavioral Health System, L.L.C.    South Carolina 173.   Palmetto Lowcountry
Behavioral Health, LLC    South Carolina 174.   Premier Behavioral Solutions,
Inc.    Delaware 175.   Premier Behavioral Solutions of Florida, Inc.   
Delaware 176.   PSI Surety, Inc.    South Carolina 177.   PSJ Acquisition, LLC
   North Dakota 178.   Psychiatric Solutions, Inc.    Delaware 179.  
Psychiatric Solutions Hospitals, LLC    Delaware 180.   Psychiatric Solutions of
Virginia, Inc.    Tennessee 181.   Ramsay Managed Care, LLC    Delaware 182.  
Ramsay Youth Services of Georgia, Inc.    Delaware 183.   Riveredge Hospital
Holdings, Inc.    Delaware 184.   Rolling Hills Hospital, LLC    Tennessee 185.
  Samson Properties, LLC    Florida 186.   Schick Shadel of Florida, LLC   
Florida 187.   Shadow Mountain Behavioral Health System, LLC    Delaware 188.  
SHC-KPH, LP    Texas 189.   SP Behavioral, LLC    Florida 190.   Springfield
Hospital, Inc.    Delaware 191.   Summit Oaks Hospital, Inc.    New Jersey 192.
  Sunstone Behavioral Health, LLC    Tennessee 193.   TBD Acquisition, LLC   
Delaware 194.   TBJ Behavioral Center, LLC    Delaware 195.   Texas Cypress
Creek Hospital, L.P.    Texas 196.   Texas Hospital Holdings, Inc.    Delaware
197.   Texas Laurel Ridge Hospital, L.P.    Texas 198.   Texas San Marcos
Treatment Center, L.P.    Texas 199.   Texas West Oaks Hospital, L.P.    Texas
200.   The National Deaf Academy, LLC    Florida 201.   Three Rivers Behavioral
Health, LLC    South Carolina 202.   Three Rivers Healthcare Group, LLC    South
Carolina 203.   Toledo Holding Co., LLC    Delaware 204.   University
Behavioral, LLC    Florida 205.   Valle Vista, LLC    Delaware



--------------------------------------------------------------------------------

206.   Valle Vista Hospital Partners, LLC    Tennessee 207.   Wekiva Springs
Center, LLC    Delaware 208.   Wellstone Regional Hospital Acquisition, LLC   
Indiana 209.   Willow Springs, LLC    Delaware 210.   Windmoor Healthcare Inc.
   Florida 211.   Windmoor Healthcare of Pinellas Park, Inc.    Delaware 212.  
Wisconsin Avenue Psychiatric Center, Inc.    Delaware 213.   Zeus Endeavors, LLC
   Florida

OTHER ACTIONS

Copyright and Trademark Filings

Filings in the United States Copyright Office with respect to the United States
copyright registrations and applications on Schedule 6

Filings in the United States Patent and Trademark Office with respect to the
united States trademarks applications and registrations on Schedule 6

Actions with respect to Pledge Stock

Any certificates representing the pledged stock is to be held by Collateral
Agent



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE*

 

   

Grantor

  

Jurisdiction of Organization:

1.   Aiken Regional Medical Centers, LLC    South Carolina 2.   Ascend Health
Corporation    Delaware 3.   Associated Child Care Educational Services Inc.   
California 4.   Behavioral Health Management, LLC    Delaware 5.   Behavioral
Health Realty, LLC    Delaware 6.   CAT Realty, LLC    Delaware 7.   CAT
Seattle, LLC    Delaware 8.   CCS/Lansing, Inc.    Michigan 9.   Children’s
Comprehensive Services, Inc.    Tennessee 10.   Del Amo Hospital, Inc.   
California 11.   Fort Duncan Medical Center, L.P.    Delaware 12.   Frontline
Behavioral Health, Inc.    Delaware 13.   Frontline Hospital, LLC    Delaware
14.   Frontline Residential Treatment Center, LLC    Delaware 15.   Garfield
Park Hospital, LLC    Illinois 16.   Independence Physician Management, LLC   
Delaware 17.   KEYS Group Holdings LLC    Delaware 18.   Keystone/CCS Partners
LLC    Delaware 19.   Keystone Continuum, LLC    Tennessee 20.   Keystone
Education and Youth Services, LLC    Tennessee 21.   Keystone Marion, LLC   
Virginia 22.   Keystone Memphis, LLC    Tennessee 23.   Keystone Newport News,
LLC    Virginia 24.   Keystone NPS LLC    California 25.   Keystone Richland
Center LLC    Ohio 26.   Keystone WSNC, L.L.C.    North Carolina 27.   La
Amistad Residential Treatment Center, LLC    Florida 28.   Lancaster Hospital
Corporation    California 29.   Manatee Memorial Hospital, L.P.    Delaware 30.
  McAllen Hospitals, L.P.    Delaware 31.   McAllen Medical Center, Inc.   
Delaware 32.   Merion Building Management, Inc.    Delaware 33.   Merridell
Achievement Center, Inc.    Texas 34.   Northwest Texas Healthcare System, Inc.
   Texas 35.   Oak Plains Academy of Tennessee, Inc.    Tennessee 36.   Park
Healthcare Company    Tennessee

 

* Chief Executive Office for Grantor is located at 367 S. Gulph Road, King of
Prussia, PA 19406



--------------------------------------------------------------------------------

37.   Pendleton Methodist Hospital, L.L.C.    Delaware 38.   Pennsylvania
Clinical Schools, Inc.    Pennsylvania 39.   Psychiatric Realty, LLC    Delaware
40.   River Oaks, Inc.    Louisiana 41.   Salt Lake Behavioral Health, LLC   
Delaware 42.   Salt Lake Psychiatric Realty, LLC    Delaware 43.   Southeastern
Hospital Corporation    Tennessee 44.   Sparks Family Hospital, Inc.    Nevada
45.   Stonington Behavioral Health, Inc.    Delaware 46.   Temecula Valley
Hospital, Inc.ß    California 47.   Tennessee Clinical Schools, LLC    Tennessee
48.   Texas Oaks Psychiatric Hospital, L.P.    Texas 49.   The Arbour, Inc.   
Massachusetts 50.   The Bridgeway, Inc.    Arkansas 51.   Turning Point Care
Center, LLC    Georgia 52.   Two Rivers Psychiatric Hospital, Inc.    Delaware
53.   UBH of Phoenix, LLC    Delaware 54.   UBH of Phoenix Realty, LLC   
Delaware 55.   UHS Children Services, Inc.    Delaware 56.   UHS Holding
Company, Inc.    Nevada 57.   UHS Kentucky Holdings, L.L.C.    Delaware 58.  
UHS of Anchor, L.P.    Delaware 59.   UHS of Benton, Inc.    Delaware 60.   UHS
of Bowling Green, LLC    Delaware 61.   UHS of Centennial Peaks, L.L.C.   
Delaware 62.   UHS of Cornerstone, Inc.    Delaware 63.   UHS of Cornerstone
Holdings, Inc.    Delaware 64.   UHS of D.C., Inc.    Delaware 65.   UHS of
Delaware, Inc.    Delaware 66.   UHS of Denver, Inc.    Delaware 67.   UHS of
Dover, L.L.C.    Delaware 68.   UHS of Doylestown, L.L.C.    Delaware 69.   UHS
of Fairmount, Inc.    Delaware 70.   UHS of Fuller, Inc.    Massachusetts 71.  
UHS of Georgia, Inc.    Delaware 72.   UHS of Georgia Holdings, Inc.    Delaware
73.   UHS of Greenville, LLC    Delaware 74.   UHS of Hampton, Inc.    New
Jersey 75.   UHS of Hartgrove, Inc.    Illinois 76.   UHS of Lakeside, LLC   
Delaware 77.   UHS of Laurel Heights, L.P.    Delaware 78.   UHS of New Orleans,
LLC    Louisiana 79.   UHS of Oklahoma, Inc.    Oklahoma 80.   UHS of Parkwood,
Inc.    Delaware



--------------------------------------------------------------------------------

81.   UHS of Peachford, L.P.    Delaware 82.   UHS of Pennsylvania, Inc.   
Pennsylvania 83.   UHS of Provo Canyon, Inc.    Delaware 84.   UHS of Puerto
Rico, Inc.    Delaware 85.   UHS of Ridge, LLC    Kentucky 86.   UHS of River
Parishes, Inc.    Louisiana 87.   UHS of Rockford, LLC    Delaware 88.   UHS of
Salt Lake City, L.L.C    Delaware 89.   UHS of Savannah, L.L.C.    Delaware 90.
  UHS of Spring Mountain, Inc.    Delaware 91.   UHS of Springwoods, L.L.C.   
Delaware 92.   UHS of SummitRidge, L.L.C.    Delaware 93.   UHS of Texoma, Inc.
   Delaware 94.   UHS of Timberlawn, Inc.    Texas 95.   UHS of Timpanogos, Inc.
   Delaware 96.   UHS of Westwood Pembroke, Inc.    Massachusetts 97.   UHS of
Wyoming, Inc.    Delaware 98.   UHS Oklahoma City LLC    Oklahoma 99.   UHS
Sahara, Inc.    Delaware 100.   UHS-Corona, Inc.    Delaware 101.   UHSL, L.L.C.
   Nevada 102.   UHSD, L.L.C.    Nevada 103.   United HealthCare of Hardin, Inc.
   Tennessee 104.   Universal Health Services, Inc.    Delaware 105.   Universal
Health Services of Palmdale, Inc.    Delaware 106.   Universal Health Services
of Rancho Springs, Inc.    California 107.   University Behavioral Health of El
Paso    Delaware 108.   Valley Hospital Medical Center, Inc.    Nevada 109.  
Wellington Regional Medical Center, Incorporated    Florida    

Grantor

  

Jurisdiction of Organization:

110.   Alliance Health Center, Inc.    Mississippi 111.   Atlantic Shores
Hospital, LLC    Delaware 112.   Alternative Behavioral Services, Inc.   
Virginia 113.   Behavioral Healthcare LLC    Delaware 114.   Benchmark
Behavioral Health System, Inc.    Utah 115.   BHC Alhambra Hospital, Inc.   
Tennessee 116.   BHC Belmont Pines Hospital, Inc.    Tennessee 117.   BHC
Fairfax Hospital, Inc.    Tennessee 118.   BHC Fox Run Hospital, Inc.   
Tennessee 119.   BHC Fremont Hospital, Inc.    Tennessee 120.   BHC Health
Services of Nevada, Inc.    Nevada 121.   BHC Heritage Oaks Hospital, Inc.   
Tennessee 122.   BHC Holdings, Inc.    Delaware



--------------------------------------------------------------------------------

123.   BHC Intermountain Hospital, Inc.    Tennessee 124.   BHC of Indiana,
General Partnership    Tennessee 125.   BHC Mesilla Valley Hospital, LLC   
Delaware 126.   BHC Montevista Hospital, Inc.    Nevada 127.   BHC Northwest
Psychiatric Hospital, LLC    Delaware 128.   BHC Pinnacle Pointe Hospital, Inc.
   Tennessee 129.   BHC Properties, LLC    Tennessee 130.   BHC Sierra Vista
Hospital, Inc.    Tennessee 131.   BHC Streamwood Hospital, Inc.    Tennessee
132.   Brentwood Acquisition, Inc.    Tennessee 133.   Brentwood
Acquisition-Shreveport, Inc.    Delaware 134.   Brynn Marr Hospital, Inc.   
North Carolina 135.   Canyon Ridge Hospital, Inc.    California 136.   Cedar
Springs Hospital, Inc.    Delaware 137.   Columbus Hospital Partners, LLC   
Tennessee 138.   Cumberland Hospital, LLC    Virginia 139.   Cumberland Hospital
Partners, LLC    Delaware 140.   Emerald Coast Behavioral Hospital, LLC   
Delaware 141.   First Hospital Corporation of Virginia Beach    Virginia 142.  
First Hospital Panamericano, Inc.    Puerto Rico 143.   Great Plains Hospital,
Inc.    Missouri 144.   H.C. Corporation    Alabama 145.   H.C. Partnership   
Alabama 146.   Harbor Point Behavioral Health Center, Inc.    Virginia 147.  
Havenwyck Hospital Inc.    Michigan 148.   HHC Augusta, Inc.    Georgia 149.  
HHC Conway Investment, Inc.    South Carolina 150.   HHC Delaware, Inc.   
Delaware 151.   HHC Pennsylvania, LLC    Delaware 152.   HHC Poplar Springs,
Inc.    Virginia 153.   HHC River Park, Inc.    West Virginia 154.   HHC St.
Simons, Inc.    Georgia 155.   Hickory Trail Hospital, L.P.    Delaware 156.  
Holly Hill Hospital, LLC    Tennessee 157.   Horizon Health Corporation   
Delaware 158.   Horizon Health Hospital Services, LLC    Delaware 159.   Horizon
Mental Health Management, LLC    Texas 160.   HSA Hill Crest Corporation   
Alabama 161.   Kids Behavioral Health of Utah, Inc.    Utah 162.   Kingwood
Pines Hospital, LLC    Texas 163.   KMI Acquisition, LLC    Delaware 164.  
Laurel Oaks Behavioral Health Center, Inc.    Delaware 165.   Lebanon Hospital
Partners, LLC    Tennessee 166.   Michigan Psychiatric Services, Inc.   
Michigan



--------------------------------------------------------------------------------

167.   Neuro Institute of Austin, L.P.    Texas 168.   North Spring Behavioral
Healthcare, Inc.    Tennessee 169.   Northern Indiana Partners, LLC    Tennessee
170.   Ocala Behavioral Health, LLC    Delaware 171.   Palmetto Behavioral
Health Holdings, LLC    Delaware 172.   Palmetto Behavioral Health System,
L.L.C.    South Carolina 173.   Palmetto Lowcountry Behavioral Health, LLC   
South Carolina 174.   Premier Behavioral Solutions, Inc.    Delaware 175.  
Premier Behavioral Solutions of Florida, Inc.    Delaware 176.   PSI Surety,
Inc.    South Carolina 177.   PSJ Acquisition, LLC    North Dakota 178.  
Psychiatric Solutions, Inc.    Delaware 179.   Psychiatric Solutions Hospitals,
LLC    Delaware 180.   Psychiatric Solutions of Virginia, Inc.    Tennessee 181.
  Ramsay Managed Care, LLC    Delaware 182.   Ramsay Youth Services of Georgia,
Inc.    Delaware 183.   Riveredge Hospital Holdings, Inc.    Delaware 184.  
Rolling Hills Hospital, LLC    Tennessee 185.   Samson Properties, LLC   
Florida 186.   Schick Shadel of Florida, LLC    Florida 187.   Shadow Mountain
Behavioral Health System, LLC    Delaware 188.   SHC-KPH, LP    Texas 189.   SP
Behavioral, LLC    Florida 190.   Springfield Hospital, Inc.    Delaware 191.  
Summit Oaks Hospital, Inc.    New Jersey 192.   Sunstone Behavioral Health, LLC
   Tennessee 193.   TBD Acquisition, LLC    Delaware 194.   TBJ Behavioral
Center, LLC    Delaware 195.   Texas Cypress Creek Hospital, L.P.    Texas 196.
  Texas Hospital Holdings, Inc.    Delaware 197.   Texas Laurel Ridge Hospital,
L.P.    Texas 198.   Texas San Marcos Treatment Center, L.P.    Texas 199.  
Texas West Oaks Hospital, L.P.    Texas 200.   The National Deaf Academy, LLC   
Florida 201.   Three Rivers Behavioral Health, LLC    South Carolina 202.  
Three Rivers Healthcare Group, LLC    South Carolina 203.   Toledo Holding Co.,
LLC    Delaware 204.   University Behavioral, LLC    Florida 205.   Valle Vista,
LLC    Delaware 206.   Valle Vista Hospital Partners, LLC    Tennessee 207.  
Wekiva Springs Center, LLC    Delaware 208.   Wellstone Regional Hospital
Acquisition, LLC    Indiana 209.   Willow Springs, LLC    Delaware 210.  
Windmoor Healthcare Inc.    Florida



--------------------------------------------------------------------------------

211.   Windmoor Healthcare of Pinellas Park, Inc.    Delaware 212.   Wisconsin
Avenue Psychiatric Center, Inc.    Delaware 213.   Zeus Endeavors, LLC   
Florida



--------------------------------------------------------------------------------

Schedule 5

COPYRIGHTS AND COPYRIGHT LICENSES

[Provided in PDF Form]

PATENTS AND PATENT LICENSES

None

TRADEMARKS AND TRADEMARK LICENSES

[Provided in PDF Form]



--------------------------------------------------------------------------------

Annex 1 to

Amended and Restated Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                 , 20    , made by
                                         (the “Additional Grantor”), in favor of
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Collateral Agreement
referred to below.

W I T N E S S E T H :

WHEREAS, in connection with the Lien Documents, the Borrower and certain of its
Affiliates (other than the Additional Grantor), have entered into the Amended
and Restated Collateral Agreement, dated as of August 7, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), in favor of the Collateral Agent for the ratable benefit of the
Secured Parties;

WHEREAS, the Lien Documents (other than the 2006 Indenture) require the
Additional Grantor to become a party to the Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.12 of the Collateral Agreement,
hereby becomes a party to the Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Collateral Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 3 of the Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5



--------------------------------------------------------------------------------

Annex 2 to

Amended and Restated Collateral Agreement

 

Legal Entity

  

State of Formation

Aiken Regional Medical Centers, Inc.    South Carolina Temecula Valley Hospital,
Inc.    California District Hospital Partners, L.P.    District of Columbia Fort
Duncan Medical Center, L.P.    Delaware Lancaster Hospital Corporation   
California Laredo Regional Medical Center, L.P.    Delaware Manatee Memorial
Hospital, L.P.    Delaware McAllen Hospitals, L.P.    Delaware Northwest Texas
Healthcare System, Inc.    Texas Sparks Family Hospital, Inc.    Nevada
Summerlin Hospital Medical Center LLC    Delaware UHS of Oklahoma, Inc.   
Oklahoma UHS of Texoma, Inc.    Delaware UHS-Corona, Inc.    Delaware Universal
Health Services of Rancho Springs, Inc.    California Valley Health System LLC
   Delaware Wellington Regional Medical Center, Incorporated    Florida



--------------------------------------------------------------------------------

Annex 3 to

Amended and Restated Collateral Agreement

ADDITIONAL AUTHORIZED REPRESENTATIVE JOINDER AGREEMENT, dated as of
                , 20     (this “Joinder Agreement”), among the Additional
Authorized Representative (as defined below), Universal Health Services, Inc.
(the “Borrower”) the other Grantors party hereto, and JPMorgan Chase Bank, N.A.,
as Collateral Agent (in such capacity, the “Collateral Agent”), as collateral
agent for the Secured Parties.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Amended and Restated Collateral
Agreement, dated as of August 7, 2014, by and among the Borrower, the other
Grantors party thereto, the Authorized Representatives and Collateral Agent (as
amended, restated, modified, and/or supplemented from time to time, the
“Collateral Agreement”).

The Companies and the other Grantors propose to issue or incur “Additional Lien
Obligations” designated by the Borrower as such in accordance with Section 9 of
the Collateral Agreement in an officers’ certificate delivered concurrently
herewith to the Collateral Agent and the Authorized Representatives (the
“Additional Lien Obligations”). The Person identified in the signature pages
hereto as the “Additional Authorized Representative” (the “Additional Authorized
Representative”) will serve as the administrative agent, trustee or a similar
representative for the holders of the Additional Lien Obligations (the
“Additional Lien Secured Parties”).

The Additional Authorized Representative wishes, in accordance with the
provisions of the Collateral Agreement, to become a party to the Collateral
Agreement and to acquire and undertake, for itself and on behalf of the
Additional Lien Secured Parties, the rights and obligations of an “Additional
Authorized Representative” and “Secured Parties” thereunder.

Accordingly, the Additional Authorized Representative, for itself and on behalf
of its Additional Lien Secured Parties, the Borrower and the other Grantors
agree as follows, for the benefit of the Collateral Agent, the existing
Authorized Representatives and the existing Secured Parties:

SECTION 1.01. Accession to the Collateral Agreement. The Additional Authorized
Representative hereby (a) accedes and becomes a party to the Collateral
Agreement as an “Additional Authorized Representative,” (b) agrees, for itself
and on behalf of the Additional Lien Secured Parties, to all the terms and
provisions of the Collateral Agreement and (c) acknowledges and agrees that
(i) the Additional Lien Obligations and Liens on any Common Collateral securing
the same shall be subject to the provisions of the Collateral Agreement and
(ii) the Additional Authorized Representative and the Additional Lien Secured
Parties shall have the rights and obligations specified under the Collateral
Agreement with respect to an “Authorized Representative” or a “Secured Party,”
and shall be subject to and bound by the provisions of the Collateral Agreement.

SECTION 1.02. Representations and Warranties of the Additional Authorized
Representative. The Additional Authorized Representative represents and warrants
to the Collateral Agent, the existing Authorized Representatives and the
existing Secured Parties that (a) it has full power and authority to enter into
this Joinder Agreement, in its capacity as the Additional Authorized
Representative, (b) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, and (c) the Additional Lien
Documents relating to the Additional Lien Obligations provide that, upon the



--------------------------------------------------------------------------------

Additional Authorized Representative’s execution and delivery of this Joinder
Agreement, (i) the Additional Lien Obligations and liens on any Common
Collateral securing the same shall be subject to the provisions of the
Collateral Agreement and (ii) the Additional Authorized Representative and the
Additional Lien Secured Parties shall have the rights and obligations specified
therefor under, and shall be subject to and bound by the provisions of, the
Collateral Agreement.

SECTION 1.03. Parties in Interest. This Joinder Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third-party beneficiaries of, this Agreement.

SECTION 1.04. Counterparts. This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Joinder Agreement.

SECTION 1.05. Governing Law. This Joinder Agreement shall be construed in
accordance with and governed by the law of the State of New York.

SECTION 1.06. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.2 of the Collateral Agreement. All
communications and notices hereunder to the Additional Authorized Representative
shall be given to it at the address set forth under its signature hereto, which
information supplements Section 8.2 to the Collateral Agreement.

SECTION 1.07. Expenses. The Borrower and the other Grantors, jointly and
severally, agree to reimburse the Collateral Agent and each of the Authorized
Representatives for its reasonable out-of-pocket expenses in connection with
this Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent and any of the Authorized
Representatives.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Authorized Representative, the Borrower and
the other Grantors have duly executed this Joinder Agreement to the Collateral
Agreement as of the day and year first above written.

 

[    ], AS ADDITIONAL AUTHORIZED REPRESENTATIVE,   by  

 

    Name:     Title: Address for notices:

 

 

attention of:

Facsimile:

UNIVERSAL HEALTH SERVICES, INC. By:  

 

  Title: [NAME OF OTHER GRANTORS] By:  

 

  Title: